Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 1 of 102            FILED
                                                                  2018 Dec-04 AM 09:54
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                                                EXHIBIT
                                                   A
       Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 2 of 102




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ERICH HALBERT, SHERRI HALBERT)
AND JOHN HALBERT              )
                              )
    Plaintiffs,               )
                              )
v.                            ) CASE NO.: 2:18-cv-00615-AKK
                              )
CREDIT SUISSE, AG AND JANUS   )
INDEX & CALCULATION SERVICES, )   JURY TRIAL DEMANDED
LLC                           )
                              )
    Defendants.               )


                        FIRST AMENDED COMPLAINT

      Erich, Sherri, and John Halbert respectfully submit the following Complaint

pursuant to Federal Rules of Civil Procedure 8, 9, and 15 against Defendants

Credit Suisse, AG (“Credit Suisse”) and Janus Index & Calculation Services, LLC

(“Janus”). On February 2–5, 2018, the Halberts invested in Credit Suisse’s

VelocityShares Daily Inverse VIX Short Term exchange traded note (“XIV”)

through their TD Ameritrade account. The Halberts did not know that Credit

Suisse was materially misrepresenting the true value of XIV. Credit Suisse failed

to update the value until after the markets closed on February 5, 2018. XIV lost

almost all value in overnight trading, costing the Halberts a significant portion of
          Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 3 of 102



their nest egg. Credit Suisse then announced an acceleration event, essentially

terminating trading in the XIV, locking in the Halberts’ losses.

         The facts of this case are being litigated in a class action pending in the

Southern District of New York.

                                                   PARTIES

         1.       Erich Halbert is an adult resident of Shelby County, Alabama.1

         2.       Sherri Halbert is an adult resident of Shelby County, Alabama.

         3.       John Halbert is an adult resident of Lee County, Alabama.

         4.       Credit Suisse is a Swiss corporation with its principal American place

of business in New York, New York.

         5.       Janus is a Delaware limited liability company with its principal place

of business in Denver, Colorado.

                                   JURISDICTION AND VENUE

         6.       This Court has jurisdiction over these claims because the dispute is

between citizens of different states and the matter in controversy exceeds $75,000.

28 U.S.C. § 1332(a). The Court may also exercise federal question jurisdiction

because the case implicates the federal securities laws. 28 U.S.C. § 1331.




1
 To the extent not expressly set forth herein, the Halberts incorporate by reference the factual allegations found in
paragraphs 1–19 and 50–269 of that document herein by reference. See Set Capital LLC, et al., v. Credit Suisse, et
al., 1:18–cv–02268–AT–SN Doc. 82 (Attached hereto as Exhibit 1).

                                                               2
       Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 4 of 102



      7.     This Court is the proper venue of this action because a substantial part

of the events or omissions giving rise to the claim occurred in this district and a

substantial part of the damages occurred in this district.

                           FACTUAL ALLEGATIONS

      8.     The Volatility Index (“VIX”) is a calculation which reflects the

implied volatility of the S&P 500 Index at various points along the volatility

forward curve.

      9.     Investors may invest in the forward volatility of the S&P 500 Index

through trading futures on the VIX Index (“VIX Futures”). The S&P 500 VIX

Short-Term Futures Index models the outcome of holding long positions in VIX

futures. This serves as an indicator of investors’ exposure to the maturity of future

contracts on the VIX Index.

      10.    Credit Suisse created the XIV as an instrument that was designed to

provide the opposite return of the VIX.

      11.    The XIV was registered with the SEC pursuant to the federal

securities laws of the United States.

      12.    Despite not being tied to a company with earnings, sales, or profits,

XIV was traded like a stock. It could be bought, sold, or sold-short anytime the

market was open, including pre-market and after market time periods. The notes

were liquid and easily-tradeable. The notes were available for trade to


                                              3
       Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 5 of 102



unsophisticated investors even those without an options account. Indeed, as Credit

Suisse was aware, less than 1/5th of the outstanding notes were held by

institutional investors.

      13.    The XIV’s trading prices are determined by supply and demand, just

like other exchange-traded securities. Credit Suisse was supposed to calculate and

publish an estimate of the value of XIV called the “Intraday Indicative Value”

every fifteen seconds throughout the day. Credit Suisse also calculates and

publishes a “Closing Indicative Value” at the end of each day.

      14.    Janus was responsible for calculating and disseminating the Intraday

Indicative Value.

      15.    Credit Suisse collected a daily investor fee on XIV’s assets which

generated millions of dollars for Credit Suisse each year.

      16.    On January 29, 2018, Credit Suisse issued a pricing supplement (No.

VLS ETN-1/A48) with the SEC pursuant to Rule 424(b)(2) and in conjunction

with (i) the Registration Statement No. 333-218604-02, (ii) a prospectus

supplement dated June 30, 2017 and (iii) a prospectus dated June 30, 2017. These

documents together comprised a prospectus (the “Prospectus”), which offered

16,275,000 Inverse VIX Short ETNs at a denomination and stated principal

amount of $10 each.




                                             4
        Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 6 of 102



        17.   At the same time this pricing supplement was issued, Credit Suisse

dumped over 16 million new notes on the market despite knowing even a modest

volatility spike would destroy XIV. The Halberts bought the notes at issue in

February, after this release. At this time, it had been over a year and a half since

the last VIX spike. Put differently, a spike was unavoidable and overdue. Credit

Suisse knew this, yet issued these Notes to profit off of the Halberts and others like

them.

        18.   The Prospectus’s risk section discloses the following with regards to

Credit Suisse’s trading activity:

               Trading and other transactions by us, our affiliates, or third
        parties with whom we transact, in securities or financial instruments
        related to the ETNs and the applicable underlying Index may impair the
        value of your ETNs.

               We expect to hedge our obligations relating to the ETNs by
        purchasing or selling short the underlying futures, listed or over-the-
        counter options, futures contracts, swaps, or other derivative
        instruments relating to the applicable underlying Index, the VIX Index,
        the S&P 500® Index, the component securities of the S&P 500® Index,
        or the underlying futures, or other instruments linked to the applicable
        underlying Index, certain exchange traded notes issued by Credit
        Suisse, the VIX Index, the S&P 500® Index, the component securities
        of the S&P 500® Index, or the underlying futures, and adjust the hedge
        by, among other things, purchasing or selling any of the foregoing, at
        any time and from time to time, and to unwind the hedge by selling any
        of the foregoing, perhaps on or before the applicable Valuation Date.
        We, our affiliates, or third parties with whom we transact, may also
        enter into, adjust and unwind hedging transactions relating to other
        securities whose returns are linked to the applicable underlying Index.
        Any of these hedging activities may adversely affect the level of the
        applicable underlying Index — directly or indirectly by affecting the

                                              5
Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 7 of 102



price of the underlying futures or listed or over-the-counter options,
futures contracts, swaps, or other derivative instruments relating to the
applicable underlying Index, the VIX Index, the S&P 500® Index, the
component securities of the S&P 500® Index, or the underlying futures
— and therefore the market value of your ETNs and the amount we will
pay on your ETNs on the relevant Early Redemption Date, Acceleration
Date or the Maturity Date. It is possible that we, our affiliates, or third
parties with whom we transact could receive substantial returns with
respect to these hedging activities while the value of your ETNs decline
or become zero. Any profit in connection with such hedging activities
will be in addition to any other compensation that and our affiliates
receive for the sale of the ETNs, which may create an additional
incentive to sell the ETNs to you.

       We, our affiliates, or third parties with whom we transact may
also engage in trading in the underlying futures, or listed or over-the-
counter options, futures contracts, swaps, or other derivative
instruments relating to the applicable underlying Index, the VIX Index,
the S&P 500® Index, the component securities of the S&P 500® Index,
or the underlying futures, or instruments whose returns are linked to the
applicable underlying Index, certain exchange traded notes issued by
Credit Suisse, or the underlying futures or listed or over-the-counter
options, futures contracts, swaps, or other derivative instruments
relating to the applicable underlying Index, the VIX Index, the S&P
500® Index, the component securities of the S&P 500® Index, or the
underlying futures for our or their proprietary accounts, for other
accounts under our or their management or to facilitate transactions,
including block transactions, on behalf of customers. Any of these
activities could adversely affect the level of the applicable underlying
Index — directly or indirectly by affecting the price of the underlying
futures or listed or over-thecounter options, futures contracts, swaps, or
other derivative instruments relating to the applicable underlying Index,
the VIX Index, the S&P 500® Index, the component securities of the
S&P 500® Index, or the underlying futures — and, therefore, the
market value of your ETNs and the amount we will pay on your ETNs
on the relevant Early Redemption Date, Acceleration Date or the
Maturity Date. We may also issue, and we, our affiliates, or third parties
with whom we transact may also issue or underwrite, other ETNs or
financial or derivative instruments with returns linked to changes in the
level of the applicable underlying Index or the underlying futures or

                                        6
       Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 8 of 102



      listed or over-thecounter options, futures contracts, swaps, or other
      derivative instruments relating to the applicable underlying Index, the
      VIX Index, the S&P 500® Index, the component securities of the S&P
      500® Index, or the underlying futures. By introducing competing
      products into the marketplace in this manner, we, our affiliates, or third
      parties with whom we transact could adversely affect the market value
      of your ETNs and the amount we will pay on your ETNs on the relevant
      Early Redemption Date, Acceleration Date or the Maturity Date.

      19.    The Prospectus disclosed that Credit Suisse had the option or

obligation to accelerate the XIV “if, at any point, the Intraday Indicative Value is

equal to or less than twenty percent (20%) of the prior day’s Closing Indicative

Value.”

      20.    The active XIV Pricing Supplement represented that Credit Suisse

would publish an estimate of the current economic value of XIV notes every 15

seconds based on real time VIX futures prices.

      21.    These statements are materially false and misleading because they

failed to disclose that Credit Suisse was actively manipulating the XIV by

liquidating its holdings in various financial products to avoid a loss. It also failed

to disclose that Credit Suisse was manipulating the XIV to the detriment of

investors. Further, during a critical hour on February 5, 2018, Credit Suisse

stopped updating the estimate of the current economic value of the XIV, resulting

in a material misrepresentation of its true economic value. Credit Suisse’s

statements were also false because it failed to disclose that the Intraday Indicative

Value was not an accurate gauge of the XIV’s economic value. As a result,

                                              7
           Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 9 of 102



Defendants’ statements about the XIVs were false and misleading and lacked a

reasonable basis.

       22.      Despite actively betting against XIV, Credit Suisse continued offering

millions of additional notes to the market. Credit Suisse sold these notes at a

premium despite knowing that these notes would crater when volatility next

spiked. At the time of the collapse, the shares were worth approximately $1.9

billion.

       23.      Credit Suisse knew when it sold these notes that all of the risk of the

inevitable collapse was on the investors. It bore no risk whatsoever.

       24.      In the year before the collapse, the trading value of the notes had

consistently increased due to low volatility in the stock market. The defendants

knew, or should have known that increase in price had attracted unsophisticated

investors like the Halberts. Credit Suisse took no steps to prevent unsophisticated

investors from purchasing the notes or otherwise ensuring that they had seen the

prospectus.

       25.      At the closing bell on February 5, 2018, 4 pm eastern time, the XIV

was trading at $99. This value was inflated by Credit Suisse’s and Janus’s

manipulation of the Intraday Indicative Value. This inflation led to the XIV’s

collapse.




                                                8
       Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 10 of 102



       26.   Credit Suisse stopped updating the value of the XIV at 4:10 at a time

the value of the underlying VIX futures were rapidly changing. From 4:10–5:09,

Credit Suisse, through its agent Janus, represented to the public that the economic

value of the notes was approximately $24.70 but knew, or should have known, that

the actual value of the notes was between $4.22 and $4.40.

       27.   Defendants knew, or should have known, that its S&P Index was not

updating every 15 seconds to “apply[] real time prices of the relevant VIX futures

contracts” as it promised to do in the offering documents and pricing supplements.

Defendants took no steps to warn investors or prevent the harm that arose from its

failure.

       28.   By 4:15 p.m., the VIX Futures prices were up 96% from the day

before. Credit Suisse knew by 4:15 when this number was posted that XIV’s

closing indicative value would likely decline by 96% from the previous day,

leading to an acceleration event.

       29.   The change in these futures’ value was visible to institutional and

sophisticated market-participants but was invisible to individual and

unsophisticated investors like the Halberts. Individual investors continued to buy

XIV at inflated values. Sophisticated investors—fleeing from the inevitable wrath

to come—started selling XIV.




                                             9
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 11 of 102



      30.    By 4:30, the trading price dropped to $70.01. By 4:45, the price

dropped to $42.81 per share.

      31.    At 5:10, the Intraday Indicative Value began updating again, showing

a value of $4.22 per share.

      32.    By 6:28, the price was $10.16 per share, a drop of 89.74% of its

closing value in only two-and-a-half hours.

      33.    The next morning, Credit Suisse announced an Acceleration Event

which would end trading on the XIV by February 20, 2018.

      34.    Credit Suisse was not obligated to end trading on the XIV but it had a

perverse economic incentive to do so. The notes were a liability to Credit Suisse.

By redeeming the notes it sold at a premium for pennies on the dollar of their value

hours earlier, Credit Suisse realized an enormous profit.

      35.    This value was significantly less than the historic value at which

Credit Suisse had been compelled to redeem shares through ordinary trading.

      36.    The collapse was triggered by trading in VIX futures which caused

the futures price to increase by 46% between 4:00 and 4:15. This increase is at

least 8 times the expected increase given the 13% rise in the VIX price in the same

time period. This massive spike was due to the previously mentioned liquidity

issues in the VIX futures market due to volatility in the market. Credit Suisse was




                                              10
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 12 of 102



able to raise the price of VIX futures through hedging far more cheaply than it

could have redeemed the notes.

      37.    The increase was caused by heavy trading in March VIX futures

contracts. Before 4 pm, the average VIX futures price increased 34.5% from the

previous day. By 4:09, the price was more than 80% over the prior day’s closing

value. It was at this convenient moment that the Intraday Indicative Value stopped

updating.

      38.    On information and belief, this sudden rise in value was caused by

Credit Suisse’s hedging activities. On information and belief, Credit Suisse

engaged in this activity for the purpose of causing an Acceleration Event. Credit

Suisse did not inform investors of its intention before engaging in this activity.

      39.    Credit Suisse was actively betting on the XIV to fail. It designed the

XIV to fail. Credit Suisse failed to disclose to investors that it offered the notes

with the intent to profit at their expense through hedging activities. While the

January supplement says that there “may” be conflicts of interest between the

Defendants and the investors, it fails to disclose Credit Suisse knew for certainty

that there would be a conflict of interest the moment volatility spiked again.

      40.    Credit Suisse knew or should have known that hedging in times of

high volatility would cause the notes to crash. There was insufficient liquidity to




                                              11
          Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 13 of 102



allow this activity. Credit Suisse did nothing to disclose the risk posed by the

liquidity threat or otherwise protect investors like the Halberts.

      41.      Had Credit Suisse and Janus updated the indicative value every fifteen

seconds as promised, a liquidation event likely would not have occurred because

the closing indicative value would have only been 77% of the previous days’

value. If the XIV notes had survived, the notes would have appreciated in value in

February and March. Instead, Credit Suisse redeemed notes for pennies on the

dollar.

      42.      On information and belief, Janus and Credit Suisse had manipulated

or failed to update the Intraday Indicative Value on occasions other than February

5, 2018 but these manipulations were not noticed until the collapse.

      43.      Despite holding a significant amount of short-volatility financial

products, including VIX Futures, Credit Suisse announced that it experienced no

trading losses in the XIV.

      44.      By contrast, investors in the Notes lost approximately $1.8 billion.

      45.      Had Credit Suisse not accelerated the Notes, the value of the Notes

would have recovered. Within a month, the value would have risen to $30.88, over

five times the price Credit Suisse redeemed the notes for.

      46.      The Halberts were not as lucky as Credit Suisse. Between February

2–5, 2018, the Halberts bought 5,590 shares of XIV for $631,618.40. These notes


                                              12
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 14 of 102



were purchased in the Northern District of Alabama. The Halberts bought these

notes on the understanding that Credit Suisse was a reputable company that would

stand behind the securities, provide accurate market information, and otherwise

carry out its duties as the issuers of XIV notes. The Halberts also believed the

notes to be traded in an efficient market that was not being actively manipulated by

Credit Suisse. The Halberts sold their notes on February 5–6, 2018, after the

collapse for pennies on the dollar. Credit Suisse was not obligated to end trading

on the XIV but it had a perverse economic incentive to do so. The notes were a

liability to Credit Suisse. By redeeming the notes it sold at a premium for pennies

on the dollar of their value hours earlier, Credit Suisse realized an enormous profit.

      47.    By concealing from investors the adverse facts detailed herein,

Defendants presented a misleading picture of the Bank’s interests in, and plans for,

XIV. When the truth about XIV was revealed to the market, the price of XIV

declined significantly. This decline removed the inflation from the price of XIV

securities, causing real economic loss to investors who had purchased XIV notes

during the Class Period.

      48.    The Halberts were damaged by Defendants’ fraudulent scheme to

artificially inflate and/or maintain the price of XIV and the subsequent decline in

the value of the notes when Defendants’ prior misrepresentations and other

fraudulent conduct were revealed.


                                             13
        Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 15 of 102



        49.     Defendants actively mislead the Halberts and others through their

fraudulent schemes. Credit Suisse artificially affected the pricing of the notes in a

way that benefitted them to the Halberts’ detriment.

                                        CLAIMS

   I.         VIOLATIONS OF SECTION 11 OF THE 1933 ACT (Against Credit
              Suisse)

        50.     The Halberts incorporate paragraphs 1–49 of the Complaint herein by

reference.

        51.     This claim is brought pursuant to § 11 of the 1933 Act, 15 U.S.C. §

77k, against Credit Suisse as issuer of the Notes through which shares in the XIV

were offered.

        52.     The Halberts purchased the Notes pursuant to, or traceable to, the

materially false and misleading Registration Statements detailed above. Credit

Suisse knew that it was selling notes that would crash. Credit Suisse knew that it

would engage in hedging that would cause the notes to crash due to poor liquidity

in the market and that as a result there was an active conflict of interest between

the Halberts and themselves. Credit Suisse knew that it was reaping major profits

off of the Halberts and other investors by selling notes at a premium it intended to

redeem cheaply. None of this was adequately disclosed to the Halberts.

        53.     The Halberts have sustained damages in that the value of the Notes

has declined substantially from the prices at which they were purchased.

                                               14
         Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 16 of 102



         54.     At the time of their purchases of the Notes, the Halberts were without

knowledge of the facts concerning the untrue statements or omissions herein and

could not have reasonably discovered those facts prior to the date the XIV

collapsed and lost all value.

         55.     Less than one year has elapsed from the time that Plaintiffs discovered

or reasonably could have discovered the facts upon which this Complaint is based

to the time that Plaintiffs filed this Complaint. Less than three years have elapsed

from the time that Plaintiffs purchased the Notes upon which this Count is brought

to the time Plaintiffs filed this Complaint.

         Wherefore the Halberts respectfully request an award of damages

recoverable under Section 11 along with attorneys’ fees, expenses, costs, and any

other legal or equitable relief the Court deems just under the circumstances.

   II.         VIOLATIONS OF SECTION 10(b) OF THE 1933 ACT (Against
               Credit Suisse and Janus)
         56.     The Halberts incorporate paragraphs 1–49 of the Complaint herein by

reference.

         57.     This claim is brought pursuant to § 10(b) of the Exchange Act, 15

U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5,

against Credit Suisse and Janus.

         58.     The Defendants employed devices, schemes, and artifices to defraud;

(b) made untrue statements of material fact and/or omitted to state material facts

                                                15
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 17 of 102



necessary to make the statements not misleading; and (c) engaged in acts,

practices, and a course of business that operated as a fraud and deceit upon the

purchasers of the Notes.

      59.    Credit Suisse and Janus caused to be disseminated or approved the

Intraday Indicative Values. The Intraday Indicative Values were materially false

and misleading in that they misrepresented and failed to disclose material facts

necessary in order to make them, in light of the circumstances under which they

were made, not misleading.

      60.    At all relevant times, the market for the Notes was an efficient market

for the reason, among others, that the Notes met the requirements for listing, and

were listed and actively traded on NASDAQ, a highly efficient and automated

securities market. As a result of the foregoing, the market for the Notes promptly

digested current information regarding the Notes from all publicly available

sources—including the misstated Intraday Indicative Value—and reflected such

information in the prices of the Notes. The Halberts purchased the Notes at

artificially inflated prices, and a presumption of reliance applies.

      61.    Credit Suisse and Janus acted with scienter in that they knew that the

statements issued to investors, namely the false Intraday Indicative Values, were

materially false and misleading; knew that such values would be issued or

disseminated to the investing public; knowingly and substantially participated or


                                              16
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 18 of 102



acquiesced in the issuance or dissemination of such statements as primary

violations of the federal securities laws; and failed to correct in real time the

Intraday Indicative Value. Defendants were responsible for the calculation, either

directly or indirectly, of the Intraday Indicative Values, and knew or recklessly

disregarded that such values were materially inflated.

      62.       Additionally, the disclosures in the offering document were

misleading because they failed to disclose (1) that XIV was designed to collapse in

the next volatility spike because the product had grown too large and there was

inadequate liquidity to hedge the product without causing it to collapse; (2) Credit

Suisse planned to profit and collapse the XIV through its hedging activities; and

(3) there was an active and ongoing conflict of interest between Credit Suisse and

the Halberts.

      63.       The Halberts have suffered damages because, in reliance on the

integrity of the market, they paid artificially inflated prices for the Notes. The

Halberts would not have purchased the Notes at the prices they paid, or at all, if

they had been aware that the market prices had been artificially and falsely inflated

by defendants’ misleading statements.

      64.       As a direct and proximate result of the Defendants’ wrongful conduct,

the Halberts have been damaged. The Halberts bought XIV at artificially inflated




                                              17
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 19 of 102



prices that collapsed when the Indicative Value was updated and Credit Suisse

announced an acceleration event.

      65.     The Halberts were further damaged because, if the Indicative Value

had been continuously updated as promised, an acceleration event would not have

occurred. As a result, the Halberts were denied the opportunity to recover their

losses as the value of the Notes rebounded.

      66.     On information and belief, the Halberts were also damaged by Credit

Suisse’s hedging which artificially inflated VIX futures prices at the moment the

Intraday Indicative Value stopped updating. On information and belief, Credit

Suisse engaged in these practices for the sole purpose of causing an acceleration

event, thus allowing it to reap a tremendous profit at the expense of

unsophisticated investors like the Halberts. Defendants concealed the impact of

this hedging by failing to update the Intraday Indicative Value for an hour after the

impact of this hedging took place.

      Wherefore the Halberts respectfully request an award of damages

recoverable under Section 10(b) along with attorneys’ fees, expenses, costs, and

any other legal or equitable relief the Court deems just under the circumstances.

   III.     VIOLATIONS OF ALABAMA BLUE SKY LAW (Against Credit
            Suisse)

      67.     The Halberts incorporate paragraphs 1–49 of the Complaint herein by

reference.

                                              18
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 20 of 102



      68.       The Alabama Blue Sky Law imposes strict liability on any person

who “[s]ells . . . a security by means of any untrue statement of a material fact or

any omission to state a material fact necessary in order to make the statements

made, in the light of the circumstances under which they are made, not misleading,

the buyer not knowing of the untruth or omission, and who does not sustain the

burden of proof that he did not know and in the exercise of reasonable care could

not have known of the untruth or omission.” Ala. Code § 8-6-19(a)(2)

      69.       Credit Suisse represented that it would update the Intraday Indicative

Value every 15 seconds. It did not do so. This fact is material because Credit

Suisse’s failure to update the Indicative Value led to an asymmetrical sell-off

where hundreds of millions of dollars was shifted from the hands of

unsophisticated, individual investors to sophisticated, institutional investors.

      70.       Additionally, the disclosures in the offering document were

misleading because they failed to disclose (1) that XIV was designed to collapse in

the next volatility spike because the product had grown too large and there was

inadequate liquidity to hedge the product without causing it to collapse; (2) Credit

Suisse planned to profit and collapse the XIV through its hedging activities; and

(3) there was an active and ongoing conflict of interest between Credit Suisse and

the Halberts.




                                               19
       Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 21 of 102



      71.     Alternatively, Credit Suisse materially aided the unlawful sale of a

security within the meaning of Alabama’s Blue Sky Law. Credit Suisse was a

material factor in the sale of securities to the Halberts.

      72.     The notes were purchased in Alabama.

      Wherefore the Halberts respectfully request an award of damages

recoverable under Ala. Code § 8-6-19(a) along with attorneys’ fees, expenses,

costs, and any other legal or equitable relief the Court deems just under the

circumstances.

   IV.      NEGLIGENCE (Against Credit Suisse and Janus)
      73.     The Halberts incorporate paragraphs 1–49 of the Complaint herein by

reference.

      74.     “To establish negligence, the plaintiff must prove: (1) a duty to a

foreseeable plaintiff; (2) a breach of that duty; (3) proximate causation; and (4)

damage or injury.” Lemley v. Wilson, 178 So. 3d 834, 841 (Ala. 2015) (quoting

Martin v. Arnold, 643 So. 2d 564, 567 (Ala. 1994)).

      75.     Credit Suisse and Janus owed duties to regularly update the Intraday

Indicative Value. The Halberts, as holders of XIV Notes were foreseeable

plaintiffs who were harmed when Credit Suisse and Janus breached this duty. This

breach harmed the Halperts, not only through the loss of value of the investment,




                                               20
        Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 22 of 102



but also by causing the XIV to incur an acceleration event that would not have

occurred absent the breach.

        Wherefore the Halberts respectfully request an award of compensatory and

punitive damages along with attorneys’ fees, expenses, costs, and any other legal

or equitable relief the Court deems just under the circumstances.

   V.         WANTONNESS (Against Credit Suisse and Janus)

        76.     The Halberts incorporate paragraphs 1–49 of the Complaint herein by

reference.

        77.     “To establish negligence, the plaintiff must prove: (1) a duty to a

foreseeable plaintiff; (2) a breach of that duty; (3) proximate causation; and (4)

damage or injury. To establish wantonness, the plaintiff must prove that the

defendant, with reckless indifference to the consequences, consciously and

intentionally did some wrongful act or omitted some known duty. To be

actionable, that act or omission must proximately cause the injury of which the

plaintiff complains.” Lemley v. Wilson, 178 So. 3d 834, 841–42 (Ala. 2015)

(quoting Martin v. Arnold, 643 So. 2d 564, 567 (Ala. 1994)) (emphasis in original,

internal citation omitted).

        78.     Credit Suisse and Janus owed duties to regularly update the Intraday

Indicative Value. On information and belief, Janus and Credit Suisse consciously

chose not to update the Intraday Indicative Value on February 5, 2018 with


                                                21
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 23 of 102



reckless indifference to the consequences. The Halberts, as holders of XIV Notes

were foreseeable plaintiffs who were harmed when Credit Suisse and Janus

breached this duty. This breach harmed the Halperts, not only through the loss of

value of the investment, but also by causing the XIV to incur an acceleration event

that would not have occurred absent the breach.

      Wherefore the Halberts respectfully request an award of compensatory and

punitive damages along with attorneys’ fees, expenses, costs, and any other legal

or equitable relief the Court deems just under the circumstances.

   VI.      BREACH OF CONTRACT (Against Credit Suisse)
      79.     The Halberts incorporate paragraphs 1–49 of the Complaint herein by

reference.

      80.     “Under Alabama law, the elements of a breach-of-contract claim are:

(1) the existence of a valid contract binding upon the parties in the action, (2) the

plaintiff's own performance; (3) the defendant's nonperformance, or breach, and (4)

damage. The basic elements of a contract are an offer and an acceptance,

consideration, and mutual assent to the essential terms of the agreement.” Lambert

v. First Fed. Mortg., 47 F. Supp. 3d 1310, 1318 (N.D. Ala. 2014) (quoting

Armstrong Bus. Servs., Inc. v. AmSouth Bank, 817 So.2d 665, 673 (Ala.2001))

(internal quotations and alterations omitted).




                                              22
       Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 24 of 102



      81.     The prospectus forms a binding contract between Credit Suisse and

the Halberts who purchased the XIV. The Halberts performed their obligations

under the contract. Credit Suisse failed to perform when it did not keep up the

Intraday Indicative Value as promised. The Halberts were damaged as a result of

the breach, not only through the loss of value of the investment, but also by

causing the XIV to incur an acceleration event that would not have occurred absent

the breach.

      Wherefore the Halberts respectfully request an award of compensatory and

punitive damages along with attorneys’ fees, expenses, costs, and any other legal

or equitable relief the Court deems just under the circumstances.

   VII. FRAUDULENT MISREPRESENTATION (Against Credit Suisse
        and Janus)
      82.     The Halberts incorporate paragraphs 1–49 of the Complaint herein by

reference.

      83.     ““To establish a prima facie case of fraudulent misrepresentation, a

plaintiff must show: (1) that the representation was false, (2) that it concerned a

material fact, (3) that the plaintiff relied on the false representation, and (4) that

actual injury resulted from that reliance.” Aliant Bank, a Div. of USAmeribank v.




                                               23
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 25 of 102



Four Star Investments, Inc., 244 So. 3d 896, 928 (Ala. 2017) (quoting Boswell v.

Liberty Nat'l Life Ins. Co., 643 So.2d 580, 581 (Ala. 1994).

      84.    In addition to the false statements in the registration statement, the

Defendants made false representations to the Plaintiffs concerning the value of the

Intraday Indicative Value from 4:09 pm until 5:10 pm. The lack of updating was

material because it caused the Intraday Indicative Value to stop updating at a

critical time. The Defendants knew that the statement was false at the time yet did

not correct it. The fact was material because it caused the collapse of the value of

the stock and led to an acceleration event. The Halberts relied on the misstatement

and were injured thereby.

      Wherefore the Halberts respectfully request an award of compensatory and

punitive damages along with attorneys’ fees, expenses, costs, and any other legal

or equitable relief the Court deems just under the circumstances.

   VIII. NEGLIGENT MISREPRESENTATION (Against Credit Suisse and
         Janus)

      85.    The Halberts incorporate paragraphs 1–49 of the Complaint herein by

reference.

      86.    Alabama follows the Restatement (Second) of Torts § 552. Fisher v.

Comer Plantation, Inc., 772 So. 2d 455, 461 (Ala. 2000). This tort applies to those

who supply “false information for the guidance of others in their business



                                             24
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 26 of 102



transactions” if the information was obtained or communicated without the

“exercise of reasonable care.”

      87.     In the alternative, Defendants negligently represented the value of the

Intraday Indicative Value throughout the relevant time period. The Halberts were

part of the groups of individuals Defendants intended to communicate the

information to. They relied on the information and suffered a loss as a result.

      Wherefore the Halberts respectfully request an award of compensatory and

punitive damages along with attorneys’ fees, expenses, costs, and any other legal

or equitable relief the Court deems just under the circumstances.

   IX.      FRAUDULENT SUPPRESSION (Against Credit Suisse and Janus)

      88.     The Halberts incorporate paragraphs 1–49 of the Complaint herein by

reference.

      89.     “The elements of a suppression claim are “(1) a duty on the part of the

defendant to disclose facts; (2) concealment or nondisclosure of material facts by

the defendant; (3) inducement of the plaintiff to act; (4) action by the plaintiff to

his or her injury.” Freightliner, L.L.C. v. Whatley Contract Carriers, L.L.C., 932

So. 2d 883, 891 (Ala. 2005).

      90.     Defendants owed a duty to disclose accurate information concerning

the intraday indicative value. Defendants also owed a duty to disclose its engaging

in hedging activity which led to an acceleration event. It failed to disclose facts


                                              25
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 27 of 102



concerning the intraday indicative value. It concealed facts concerning its intent to

cause an acceleration event. As a result of these nondisclosures, the Halberts were

induced to act and were damaged as a result.

      Wherefore the Halberts respectfully request an award of compensatory and

punitive damages along with attorneys’ fees, expenses, costs, and any other legal

or equitable relief the Court deems just under the circumstances.

                           JURY TRIAL DEMANDED

      The Halberts demand a jury trial on all claims so triable.




                                            26
      Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 28 of 102



                                              Respectfully Submitted,


                                              s/ Stephen D. Wadsworth
                                              Attorney for Plaintiff

      OF COUNSEL:
      Stephen D. Wadsworth (WAD025)
      CAMPBELL GUIN LLC
      505 20th Street North, Suite 1600
      Birmingham, AL 35203
      Telephone: (205) 224-0750
      stephen.wadsworth@campbellguin.com



                         CERTIFICATE OF SERVICE


       I hereby certify that on this the 9th day of November 2018, a copy of the above
and foregoing has been served electronically, which will send notification of such to
all parties registered to receive ECF filings.



                                                    s/ Stephen D. Wadsworth
                                                    OF COUNSEL




                                             27
Case 2:18-cv-00615-AKK Document 44 Filed 12/04/18 Page 29 of 102




                                                EXHIBIT
                                                   1
      Case
      Case 1:18-cv-02268-AT-SN
           2:18-cv-00615-AKK Document
                               Document
                                      4482 Filed
                                             Filed
                                                 12/04/18
                                                   08/20/18 Page
                                                             Page301 of
                                                                     of 102
                                                                        100



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

SET CAPITAL LLC, et al., Individually and on   ) Case No.: 1:18-cv-02268-AT-SN
Behalf of All Others Similarly Situated,       )
                                               )
                           Plaintiffs,         )
                                               )
             v.                                )
                                               )
CREDIT SUISSE GROUP AG, CREDIT SUISSE          )
AG, CREDIT SUISSE INTERNATIONAL,               )
TIDJANE THIAM, DAVID R. MATHERS,               )
JANUS HENDERSON GROUP PLC, JANUS               )
INDEX & CALCULATION SERVICES LLC,              )
and JANUS DISTRIBUTORS LLC d/b/a JANUS         )
HENDERSON DISTRIBUTORS,                        )
                                               )
                           Defendants.         )

                   CONSOLIDATED CLASS ACTION COMPLAINT
            Case
            Case 1:18-cv-02268-AT-SN
                 2:18-cv-00615-AKK Document
                                     Document
                                            4482 Filed
                                                   Filed
                                                       12/04/18
                                                         08/20/18 Page
                                                                   Page317 of
                                                                           of 102
                                                                              100



I.          NATURE AND SUMMARY OF THE ACTION

            1.      On February 5, 2018, XIV lost 96% of its value, or approximately $1.8 billion, in

     a single day, devastating investors. Both prior to and during the Class Period, and unbeknownst

     to investors, the Credit Suisse Defendants engaged in a scheme to sell millions of XIV notes to

     investors for hundreds of millions of dollars while actively betting against XIV, knowing it was

     designed to fail. As the Credit Suisse Defendants’ scheme began to pay off, and XIV’s value

     nosedived on February 5, 2018, Defendants compounded the harm to investors by issuing

     materially false and misleading pricing information regarding XIV that led investors to buy even

     more XIV notes at drastically inflated values. As a result of Defendants’ scheme, they reaped

     hundreds of millions in profits at the expense of their own investors, who were left holding

     virtually worthless securities.

            2.      XIV is an Exchange Traded Note (“ETN”) issued and sold by Credit Suisse, and

     placed and marketed by Janus. XIV was created in 2010 to track the inverse of VIX futures

     contracts. In other words, when VIX futures contracts decreased in value by 1%, XIV increased

     in value by 1%, and vice versa. VIX futures generally measure expected volatility—how much a

     security price is anticipated to change over a given period of time—in the broader market. Because

     the market, and thus VIX futures, experienced a years-long extended period of declining volatility,

     punctuated only briefly by spikes in volatility, XIV investors generally received extraordinary

     returns for years, making XIV one of the most popular volatility ETNs on the market.

            3.      However, as discussed in detail below, during at least three brief occasions during

     the life of XIV, market volatility spiked significantly. During these brief volatility spikes, VIX

     futures prices spiked at the end of the trading day in a manner disproportionate to what would

     normally be expected. These large price movements were caused by Credit Suisse and other




                                                     2
          Case
          Case 1:18-cv-02268-AT-SN
               2:18-cv-00615-AKK Document
                                   Document
                                          4482 Filed
                                                 Filed
                                                     12/04/18
                                                       08/20/18 Page
                                                                 Page328 of
                                                                         of 102
                                                                            100



volatility-related ETN issuers placing hedging trades to protect their balance sheets, i.e. buying

VIX futures to offset the risk posed by the volatility ETNs they issued. Credit Suisse, for instance,

engaged in such hedging to protect itself in the event an XIV investor sought to redeem his or her

XIV notes, since Credit Suisse was obligated to pay the investor the value of the notes. Credit

Suisse did so by holding short positions in VIX futures, so that when VIX futures prices dropped,

Credit Suisse made money from the short positions, which in turn offset the resulting higher XIV

prices, and thus higher redemption values, that Credit Suisse was required to pay XIV investors

who wanted to redeem their notes.

          4.    Due to the growth of the volatility ETN market, and particularly due to the massive

growth in the value and number of XIV notes issued, the Credit Suisse Defendants knew or

recklessly disregarded that there was not sufficient liquidity—that is, not enough VIX futures—to

allow volatility-related product issuers like Credit Suisse to hedge their positions during volatility

spikes.

          5.    Credit Suisse had risk reporting mechanisms and protocols in place to ensure senior

executives actively monitored and managed the risks XIV posed to Credit Suisse. Under these

protocols, the liquidity issues in the VIX futures market were reported to Defendant Thiam and

Defendant Mathers. Recognizing the threat this lack of liquidity posed to Credit Suisse, Credit

Suisse announced on July 1, 2016 that it now had the unilateral right to demand purchasers of XIV

notes sell Credit Suisse various hedging instruments, such as products known as “swaps,” to help

Credit Suisse protect its own balance sheet.

          6.    Despite actively moving to protect Credit Suisse from this liquidity threat, the

Credit Suisse Defendants did nothing to protect XIV’s investors or disclose the liquidity threat to

their investments. Rather, Credit Suisse saw an opportunity to use the lack of liquidity to profit at




                                                  3
       Case
       Case 1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                                Document
                                       4482 Filed
                                              Filed
                                                  12/04/18
                                                    08/20/18 Page
                                                              Page339 of
                                                                      of 102
                                                                         100



its investors’ expense. The Credit Suisse Defendants knew or recklessly disregarded that many

investors were holding XIV notes for extended periods. They also knew or recklessly disregarded,

due to Credit Suisse’s risk protocols and modeling, that another volatility spike similar to the three

Credit Suisse had experienced in recent years was inevitable. Further, based on their experience

with these previous volatility spikes, the Credit Suisse Defendants knew that when the inevitable

next volatility spike occurred, Credit Suisse could easily amplify the spike in VIX futures prices,

and because XIV prices are inversely related to VIX futures prices, the Credit Suisse Defendants

could cause XIV to be driven into the ground. Indeed, as described in detail below, Credit Suisse

reserved itself the right to announce an “Acceleration Event” should XIV’s price decline by 80%

or more, giving it the ability to pay XIV investors pennies on the dollar in a forced redemption of

their notes.

        7.     Nevertheless, the Credit Suisse Defendants continued to grow the size of XIV,

issuing and selling millions more XIV notes to unsuspecting investors, exacerbating the inevitable

liquidity issues in the VIX futures market when the next volatility spike came. During the Class

Period, investors paid Credit Suisse prices as high as $135 per XIV note. Unbeknownst to

investors, however, the Credit Suisse Defendants were betting that, once volatility returned, as it

was statistically certain to do, they could drive a liquidity squeeze in the VIX futures market that

would cause the price of those futures to spike, triggering an Acceleration Event and allowing

Credit Suisse to profit at XIV investors’ expense. As one analyst later put it, Credit Suisse induced

XIV investors to effectively “collect[] pennies in front of a steamroller.”

        8.     On February 5, 2018—just days after it offered an additional 16.275 million XIV

notes—Credit Suisse’s undisclosed bet paid off. On that day, volatility returned, driving up the

price of VIX futures with it. After the close of regular market trading at 4:00 p.m., Credit Suisse




                                                  4
       Case
        Case1:18-cv-02268-AT-SN
             2:18-cv-00615-AKK Document
                                Document44
                                         82 Filed
                                             Filed12/04/18
                                                   08/20/18 Page
                                                             Page34
                                                                  10ofof102
                                                                         100



began to buy up approximately 105,000 VIX futures contracts—roughly one quarter of the entire

VIX futures market—driving up the price of VIX futures and intentionally destroying the value of

XIV.

       9.      By 4:09 p.m., Credit Suisse knew its large purchases of VIX futures contracts had

driven XIV’s value to approximately $20, which was more than an 80% drop in value from the

previous day’s closing value, and thus that an Acceleration Event had occurred. But the Credit

Suisse Defendants, instead of announcing an Acceleration Event, halting trading, or otherwise

protecting investors, continued to drive a liquidity squeeze in the VIX futures market. By 4:15

p.m., Credit Suisse knew, based on the prices of the VIX futures contracts it was buying, that 96%

of XIV’s value had been wiped out.

       10.     But this was only part one of the two-part fraud perpetrated on XIV investors.

Beginning at approximately 4:09 p.m. that same day, Credit Suisse and Janus stopped updating

XIV’s “Intraday Indicative Value,” a value Defendants misleadingly told investors approximated

the actual value of XIV and would be updated every 15 seconds based on real-time prices of VIX

futures contracts.

       11.     Between about 4:09 p.m. and 5:09 p.m., Defendants falsely represented to investors

that XIV’s Intraday Indicative Value was between about $24 and $27 per note, thus concealing

that XIV had suffered an Acceleration Event, and thereby leading investors to purchase

approximately $700 million more in XIV notes at artificially inflated prices. Had the Intraday

Indicative Value been properly and accurately disseminated as promised, investors would have

known that XIV was, in fact, worth between $4.22 and $4.40 per note, and thus that it had

experienced a catastrophic Acceleration Event that would lead to the forced redemption of all XIV

notes for pennies on the dollar.




                                                5
       Case
        Case1:18-cv-02268-AT-SN
             2:18-cv-00615-AKK Document
                                Document44
                                         82 Filed
                                             Filed12/04/18
                                                   08/20/18 Page
                                                             Page35
                                                                  11ofof102
                                                                         100



        12.      This failure to update XIV’s Intraday Indicative Value allowed Credit Suisse to

continue to profit at its investors’ expense.

        13.      It was not until 5:09:05 p.m. that Credit Suisse and Janus finally updated the

Intraday Indicative Value to $4.2217 per note, approximately 1/6th the artificially inflated value

they disseminated during the previous hour.

        14.      The next day, Credit Suisse announced that it was redeeming all XIV notes, citing

as its reason that an Acceleration Event occurred as a result of the greater than 80% drop in XIV’s

Intraday Indicative Value the previous day. On February 21, 2018, XIV was terminated and all

notes were redeemed at $5.99 per note.

        15.      Tellingly, Credit Suisse also announced that, unlike XIV investors, it had not

suffered any losses on February 5, 2018, admitting it protected itself through its hedging activities.

Although not disclosed at the time, Credit Suisse not only protected itself through its hedging

activities, but also profited handsomely, making hundreds of millions of dollars at the expense of

its investors.

        16.      Indeed, on April 25, 2018, Credit Suisse reported that it had made approximately

$490 million in its equity sales and trading division for the fiscal quarter ended March 31, 2018, a

30% increase compared the previous quarter, stating that the impressive figures were “due to more

favorable trading conditions, particularly higher levels of volatility which benefited our

derivatives business.”3 (Emphasis added).

        17.      The events of February 5, 2018 shocked the market, with reporters and investors

questioning Credit Suisse as to how XIV could have collapsed so quickly and dramatically, causing




3
 https://www.sec.gov/Archives/edgar/data/1053092/000137036818000025/a180425q1-
ex99_1.htm

                                                  6
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page36
                                                                 12ofof102
                                                                        100



investors to lose billions of dollars. Further, the SEC began to investigate Credit Suisse and its

role in XIV’s collapse. In response, the Credit Suisse Defendants actively attempted to conceal

the fraud by issuing a series of incoherent explanations, many of which were patently false. For

example, on February 14, 2018, Defendant Thiam was interviewed by Bloomberg and made clear

that he was actively involved in and aware of the scheme to defraud investors and XIV’s crash,

stating that the Acceleration Event “was actually to protect investors. Because the product stopped

trading, it was quasi-impossible to price, and we needed to give certainty to the market at the

market open. So before the morning—and this—we went through a long process, we don’t make

these decisions lightly, there are people involved from every aspect of the business, from

compliance to the front office—and they collectively—I don’t make those types of decisions—

they collectively reached a decision which was in the interest of investors, which was to close it.

But there are quite a few products like that in the market, because they serve a useful purpose.

They allow market participants to manage their risk better.” 4 (Emphasis added).

       18.     Given that investors lost approximately $1.8 billion in value, it strains credulity to

claim that the Acceleration Event, which locked in the redemption value of XIV notes Credit

Suisse was required to pay at pennies on the dollar, protected investors.

       19.     Notably, had Credit Suisse not forcibly redeemed XIV notes “to protect investors,”

XIV’s value would have stabilized rapidly. By March 6, 2018, as volatility levels stabilized and

returned to normal, XIV would have been worth approximately $30.88. Instead, Credit Suisse

forcibly redeemed all XIV notes at $5.99 per note, locking in its extraordinary profits.




4
  https://www.bloomberg.com/news/articles/2018-02-14/credit-suisse-s-thiam-warns-volatility-
is-a-double-edged-sword

                                                 7
                 Case
                  Case1:18-cv-02268-AT-SN
                       2:18-cv-00615-AKK Document
                                          Document44
                                                   82 Filed
                                                       Filed12/04/18
                                                             08/20/18 Page
                                                                       Page37
                                                                            20ofof102
                                                                                   100


Redacted
                  46.      These and other questions of law and fact are common to the Classes and

           predominate over any questions affecting only individual members of Exchange Act and Securities

           Act Classes.

                  47.      Lead Plaintiffs will fairly and adequately represent the interests of the Classes in

           that they have no conflict with any other members of the Classes. Furthermore, Lead Plaintiffs

           have retained competent counsel experienced in class action and other complex litigation.

                  48.      This class action is superior to the alternatives, if any, for the fair and efficient

           adjudication of this controversy. Prosecution as a class action will eliminate the possibility of

           repetitive litigation. There will be no material difficulty in the management of this action as a

           class action.

                  49.      The prosecution of separate actions by individual members of the Classes would

           create the risk of inconsistent or varying adjudications, establishing incompatible standards of

           conduct for Defendants.

      V.          EXCHANGE ACT ALLEGATIONS

                  A.       Janus Creates XIV, An Inverse VIX Exchange Traded Note, And Partners
                           With Credit Suisse To Issue The XIV Notes

                  50.      In 1993, the Chicago Board Options Exchange developed a metric intended to

           measure the near-term expected volatility in the broad equity market, as demonstrated by prices of

           options on the S&P 500 Index5 (“SPX”). This measure of expected volatility, known as the VIX

           Index or simply the VIX, is sometimes referred to as Wall Street’s “fear index” or “fear gauge.”

                  51.      The VIX tracks higher when the market is anticipating increased volatility, and

           tracks lower when the market anticipates less volatility in the coming 30 days. On its website, the



           5
            A stock index based on the 500 largest companies whose stock is listed for trading on the NYSE
           or NASDAQ.

                                                            15
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page38
                                                                 21ofof102
                                                                        100



CBOE states that “the VIX Index is intended to provide an instantaneous measure of how much

the market “thinks” the S&P 500 Index will fluctuate in the 30 days from the time of each tick of

the VIX Index.”

       52.        In 2004, the CBOE created VIX futures. Futures contracts represent a promise,

generally made through a futures exchange, to buy or sell a particular commodity or financial

instrument at a predetermined price at some future date.

       53.        In 2006, the CBOE created VIX options. An option gives the buyer the opportunity,

although not the obligation, to buy or sell a given security at an agreed upon price within a certain

period of time.

       54.        VIX futures and options essentially allow investors to trade and/or hedge an

investment position based on their assessment of future market volatility.6

       55.        In 2010, VelocityShares LLC, a predecessor of one of Janus’s subsidiaries, created

VelocityShares Inverse VIX Short Term Exchange Traded Notes, commonly known as and traded

under the name XIV. An Exchange Traded Note, or ETN, is an unsecured debt instrument traded

on a major exchange. ETNs function somewhat like promissory notes, in that investors pay money

to the institution sponsoring the ETN, and upon maturity, receive money. Unlike traditional

promissory notes, however, the value of ETNs such as XIV is derived from a particular market

index—here an index tracking short-term VIX futures—and payment is subject to the




6
  This Consolidated Complaint does not allege that Defendants participated in CBOE-sponsored
special auctions in S&P 500 index options, that the auction system that determined settlement
prices for the VIX was manipulated or manipulatable, or that the settlement price for the CBOE
volatility index (the VIX itself) was manipulated or artificial. Lead Plaintiffs in this case take no
position on any of these matters, which are irrelevant to the instant case, but are the subject of
separate litigation by other plaintiffs in other cases.

                                                  16
         Case
          Case1:18-cv-02268-AT-SN
               2:18-cv-00615-AKK Document
                                  Document44
                                           82 Filed
                                               Filed12/04/18
                                                     08/20/18 Page
                                                               Page39
                                                                    22ofof102
                                                                           100



creditworthiness of the sponsor issuing the ETN. In advance of the maturity date, XIV note holders

had the right to cause Credit Suisse to redeem their notes.

         56.    The value of XIV was derived from the inverse value of the daily returns of the

S&P 500 VIX Short-Term Futures Index (“SPVXSP”), which tracks a portfolio of first- and

second-month VIX futures contracts with a weighted-average time to maturity of 30 days. This

means that, generally speaking, when the SPVXSP went down 1% in one trading day, XIV was

designed to go up 1% that same trading day, and vice versa.

         57.     In November 2010, Credit Suisse entered into a non-exclusive license agreement

with JIC, as successor to Velocity Index & Calculation Services, to license for a fee, the right to

use certain XIV and VelocityShares trade names, trademarks and service marks, which are owned

by Janus, doing business as Janus Henderson Investors. Credit Suisse then began issuing XIV

notes.

         58.    Janus’ relationship to Credit Suisse’s XIV notes, however, was not just limited to

the licensing of its trademarks, but also included the marketing and placement of XIV notes. As

stated in Credit Suisse’s January 29, 2018 pricing supplement (the “January Supplement”), “Janus

Distributors LLC, effective May 30, 2017 doing business as Janus Henderson Distributors

(“JHD”), will receive all or a portion of the Daily Investor Fee in consideration for its role in

marketing and placing the securities under the ‘VelocityShares™’ brand.” As such, JHD was paid

for selling XIV notes to investors. Accordingly, JHD’s fees and profits from XIV were tied to the

number of XIV notes outstanding and marketed by JHD. As the January Supplement detailed,

“[t]he actual amount received by JHD in a given year will depend on the number of ETNs of any

series then outstanding and the number of other then outstanding ETNs of any series issued by us

and marketed and/or placed by JHD. From time to time, JHD and its affiliates have, and in the




                                                17
         Case
          Case1:18-cv-02268-AT-SN
               2:18-cv-00615-AKK Document
                                  Document44
                                           82 Filed
                                               Filed12/04/18
                                                     08/20/18 Page
                                                               Page40
                                                                    23ofof102
                                                                           100



future may, engage in transactions with and perform services for us for which they have been, and

may be, paid customary fees.”

         59.    The Daily Investor Fee was an annual 1.35% fee, collected on a daily basis. When

XIV grew to a total value of $1.9 billion in market capitalization, for instance, Credit Suisse and

Janus collected at least $25,650,000 in annual fees. Notably, when XIV increased in value on any

given day, Credit Suisse and Janus collected a commensurately larger daily fee. Thus, as XIV

grew and grew, Credit Suisse and Janus collected more and more in fees.

         60.    In addition to JHD’s role in marketing and placing XIV notes, as explained in

Sections H and I, infra, Janus’s subsidiary JIC was also instrumental to the daily operations of

XIV, including active involvement in crucial matters such as: (i) determinations concerning the

calculation of various values related to the XIV notes, (ii) determinations concerning the

underlying inputs that impacted the calculations of these values; (iii) the ability to cause an

acceleration event to redeem the XIV notes earlier than their stated maturity date, and (iv)

designating when a “Market Disruption Event” occurred. Janus, by owning and controlling these

entities, also had significant control over the functioning of XIV and possessed significant rights

concerning them, including the right to cause Credit Suisse to accelerate the redemption of XIV

notes.

         B.     XIV’s Explosive Growth And Rapidly Increasing Price

         61.    From the initial issue of XIV in 2010, when XIV opened at $10 per share, XIV’s

price rose dramatically. After a 10:1 split on June 27, 2011, that took its price from $160 to $16,

XIV rose again to $146 at the beginning of 2018. During the seven years prior to February 5,

2018, the average annual return on XIV was 41%. During the year and a half preceding February

5, 2018, XIV increased from $18 to $146.44, or 813%. By holding their XIV notes, investors were

seeing massive returns. Accordingly, Credit Suisse knew that XIV investors were not using the


                                                18
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page41
                                                                 24ofof102
                                                                        100



notes as a “tool []to manage daily trading risks,” as characterized in the January Supplement.

These large returns are depicted below:




       62.     Indeed, as shown below, XIV dramatically outperformed returns on the S&P 500

Index, which itself experienced an extraordinary period of growth during the same time period.

For example, in 2017, XIV had annual returns of 187.5%, compared to an S&P 500 return of 22%

in an extraordinary bull market.




                                             19
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page42
                                                                 25ofof102
                                                                        100




       C.      Credit Suisse Knew Or Recklessly Disregarded Volatility Spikes Led To
               Liquidity Issues

       63.     Over time, Credit Suisse continued to issue more and more XIV notes to

unsuspecting investors. On June 30, 2017, for instance, Credit Suisse offered an additional

5,000,000 XIV notes on top of the 9,018,880 notes that were already issued and outstanding. On

January 29, 2018, Credit Suisse offered an additional 16,275,000 notes on top of the 10,793,880

XIV notes then-outstanding. The issuance of new notes, combined with the rise in XIV’s value,

led XIV’s market cap to increase to approximately $1.9 billion by February 2018.

       64.     Credit Suisse continued issuing more XIV notes and allowing the market cap to rise

despite its knowledge that, the next time VIX’s volatility spiked, as it did every few years, XIV’s

viability would be threatened. Unbeknownst to investors, however, Credit Suisse, took advantage

of these issues to ensure it would profit at its investors’ expense.

       65.     The cost and availability of VIX futures during VIX spikes is largely driven by

hedging activity by VIX-related Exchange Traded Product (“ETP”) issuers, including, most

critically, Credit Suisse, seeking to protect their balance sheets. Because of the requirement that



                                                  20
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page43
                                                                 26ofof102
                                                                        100



ETN issuers pay note holders the value of the ETN when investors seek to redeem their notes,

ETN issuers, like Credit Suisse, do not want to put their balance sheets at risk by leaving the full

position “unhedged.” For instance, from XIV’s inception to February 2, 2018, Credit Suisse was

required to redeem at least 509 million XIV notes (split-adjusted) for $13.3 billion at an average

price of $26.05 per note. Had Credit Suisse not hedged its XIV position continually, Credit Suisse

would have lost about $364 million to fulfill its redemption obligation to investors.7

       66.     To hedge its exposure to XIV, Credit Suisse needed to hold largely short positions

in VIX futures (or swaps or options), which, as explained above, are inversely related to XIV.

Thus, when VIX futures prices dropped, Credit Suisse made money from its short positions, which

offset the ensuing higher XIV prices—and thus higher redemption values—Credit Suisse was

required to pay to XIV investors seeking to redeem their notes.

       67.     To adjust its VIX futures positions based on price fluctuations in XIV, i.e. to

maintain its hedge, Credit Suisse adjusted its VIX futures portfolio at the end of each trading day

based on XIV’s performance that day.

       68.     Importantly, virtually all VIX-related ETP issuers engaged in such hedging

activities and, thus, during large market movements these issuers simultaneously bought VIX

futures to hedge their positions.

       69.     On at least three occasions during the life of XIV prior to February 5, 2018, the

market experienced a spike in the VIX Index and an even larger spike in VIX futures prices due

to the hedging activities described above. Over the course of these three VIX spikes, the Credit




7
  The cost and availability of VIX futures during and after VIX spikes is also affected, in part, by
leveraged inverse VIX ETPs like SVXY that are required to buy VIX futures when they go up. In
either case, the result is increased demand for VIX futures.



                                                21
         Case
          Case1:18-cv-02268-AT-SN
               2:18-cv-00615-AKK Document
                                  Document44
                                           82 Filed
                                               Filed12/04/18
                                                     08/20/18 Page
                                                               Page44
                                                                    27ofof102
                                                                           100



Suisse Defendants learned that there were simply not enough VIX futures contracts relative to the

hedging demand from Credit Suisse and other VIX-related ETP issuers. In other words, there were

“liquidity” issues in the VIX futures market during and after spikes in the VIX. These liquidity

issues caused VIX futures prices to temporarily increase even more than what would be expected

based on the size of the VIX increase, specifically during the end-of-day period when issuers

bought VIX futures to hedge their positions.

         70.    As evident from the chart below, the spikes were relatively brief and sharp:




         71.    Between August 4, 2011 and August 8, 2011, there was a three-trading day spike

in the VIX. On August 4, 2011, XIV opened at $14.83, and closed on August 8, 2011 at $10, a

decline of 32.57%, with the XIVIV—the Intraday Indicative Value—dropping 38.42% at one

point.

         72.    Between August 20, 2015 and August 24, 2015, there was another three-trading

day spike in the VIX:



                                                22
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page45
                                                                 28ofof102
                                                                        100



             Index        Date              Open          High           Low            Close
              VIX     August 20, 2015       16.55         19.24          16.13          19.14
              VIX     August 21, 2015       22.55         28.38          20.80          28.03
              VIX     August 24, 2015       28.03         53.29          28.03          40.74

       73.      The VIX spike on August 24, 2015, for instance, caused volume in the front- and

second-month VIX futures contracts to spike during afterhours trading to nearly one third of the

entire front- and second-month VIX futures market. This, in turn, caused a spike in VIX futures

prices that resulted in XIV at one point in afterhours trading dropping approximately 32.46% from

its previous close. As explained below, the January Supplement provided Credit Suisse the right,

but not the obligation, to redeem shares pursuant to an “Acceleration Event” if XIV’s Intraday

Indicative Value fell 80% or more from the previous day’s Closing Indicative Value. The August

24, 2015 crash in XIV’s value was thus a significant risk event that was immediately escalated to

Defendants Thiam and Mathers in accordance with Credit Suisse’s risk protocols described below.

       74.      Between June 9, 2016 and June 24, 2016, there was another spike in the VIX,

though more gradual than the previous two spikes. On June 24, 2016, approximately 118,000 first-

and second-month VIX futures contracts traded in the aftermarket, which represented nearly a

quarter of the entire first- and second-month VIX futures market. Again, this huge volume caused

a spike in VIX futures prices, resulting in a sharp drop in the XIV. From a close of $30.05 on June

23, 2016, XIV dropped as low as $20.79, or 30%, during afterhours trading on June 24. This risk

event was immediately escalated to Defendants Thiam and Mathers in accordance with Credit

Suisse’s risk protocols described below.

       75.      Following these liquidity issues in the VIX futures market, on July 1, 2016, Credit

Suisse made the following announcement (“July 2016 Announcement”), which was also filed with

the SEC:




                                                23
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page46
                                                                 29ofof102
                                                                        100



       Credit Suisse announced today that it will place conditions on its acceptance of
       offers to purchase VelocityShares™ Daily Inverse VIX Short Term ETNs (Ticker
       Symbol: “XIV”).

       Beginning on July 5, 2016, Credit Suisse may issue additional ETNs on a weekly
       basis and may condition its acceptance of a counterparty’s offer to purchase the
       ETNs on its agreement to sell to Credit Suisse certain hedging instruments
       consistent with Credit Suisse's hedging strategy, including but not limited to swaps.
       Any such hedging instruments will be executed on the basis of the indicative value
       of the ETNs at that time, will not reflect any premium or discount in the trading
       price of the ETNs over their indicative value and will be on terms acceptable to
       Credit Suisse, including the counterparty meeting Credit Suisse’s creditworthiness
       requirements, margin requirements, minimum size and duration requirements and
       such other terms as Credit Suisse deems appropriate in its sole discretion. In
       addition, Credit Suisse may from time to time issue the ETNs into inventory of its
       affiliates.[8]

       76.     The July 2016 Announcement confirms that the three VIX spikes in 2011, 2015,

and 2016, made apparent to the Credit Suisse Defendants that there were major problems related

to its end-of-day rebalancing of its XIV hedges. Specifically, during these VIX spikes Credit

Suisse saw issues with the cost and availability of VIX futures during its end-of-day hedging

process. Pursuant to Credit Suisse’s risk protocols described below, these hedging issues were

escalated immediately to senior management, including the CARMC, which included the

Individual Defendants, and were discussed by Credit Suisse’s risk management groups, including

the CARMC. As discussed in detail below, the CARMC, which consisted of Credit Suisse’s most

senior officers, including Defendants Thiam and Mathers, was responsible for actively monitoring

risk at the highest level, recommending risk limits to the Board, and allocating risk limits among

the Bank’s different lines of business, and any breach of those limits resulted in “immediate

notification” to Defendant Thiam.



8
 https://www.prnewswire.com/news-releases/credit-suisse-places-conditions-on-its-acceptance-
of-offers-to-purchase-velocityshares-daily-inverse-vix-short-term-etns-ticker-symbol-xiv-
300293417.html; https://www.sec.gov/Archives/edgar/data/1053092/000095010316014568/dp66
967_ex9901.htm.

                                                24
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page47
                                                                 30ofof102
                                                                        100



       77.     Because the CARMC was alerted that, during and after VIX spikes, the availability,

i.e. liquidity, of VIX futures was insufficient to hedge its growing position in XIV, exposing Credit

Suisse to substantial risk, Credit Suisse’s risk management protocols dictated that the CARMC—

and thus the Individual Defendants—would have determined Credit Suisse needed to give itself

additional avenues to hedge XIV. Thus, Credit Suisse issued the July 2016 Announcement to give

itself the option to demand from XIV purchasers “certain hedging instruments,” such as swaps, so

that it could protect itself from the liquidity issues escalated to the CARMC.

       78.     Nevertheless, Credit Suisse continued to issue new XIV notes, despite knowing that

it had already grown XIV too big to be adequately hedged by the relatively small VIX futures

market, and that there were liquidity issues with VIX futures during the daily rebalancing period

during afterhours trading.

       79.     This announcement also makes clear that the Credit Suisse Defendants knew that

XIV investors were holding XIV for weeks, months, or even years. Credit Suisse did not hedge

intraday purchases. Rather, by rebalancing at the end of each trading day, Credit Suisse hedged

over-night XIV positions held by investors. This is because, as explained above, Credit Suisse

purchased VIX futures to protect its balance sheets from the liability of future redemptions of XIV

notes. Thus, an investor who bought and redeemed an XIV note during the day no longer posed

any liability risk to Credit Suisse which Credit Suisse would need to hedge. Credit Suisse’s July

2016 Announcement was thus an implicit admission by Credit Suisse that XIV had a typical

holding period of weeks, months, or even years, and that, by and large, investors were not using

XIV as a tool to manage daily trading risk.

       80.     That Credit Suisse knew it had grown XIV too big for the size of the VIX futures

market is further confirmed by Credit Suisse’s own experience with other VIX-related products.




                                                 25
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page48
                                                                 31ofof102
                                                                        100



In 2012, Credit Suisse stopped issuing shares of VelocityShares Daily 2x VIX Short-Term ETNs

(“TVIX”) after massive demand caused TVIX values to surge and become dislocated from the

values of the underlying VIX futures upon which TVIX was based. Though Credit Suisse cited

“internal limits on the size of the [TVIX] ETN” as the reason for the halt, even as far back as 2012

at least one analyst noted that “[t]he potential issue is whether this is a symptom of the volatility-

based exchange-traded products starting to outgrow the size of the VIX futures market.”9

(Emphasis added). Notably, Credit Suisse’s “internal limits” did nothing to constrain the massive

growth of XIV in the following years, because it planned to profit from this massive growth.

       81.     In addition, Credit Suisse knew the VIX was statistically certain to undergo a spike

every few years. After the events of February 5, 2018, analysts with the Bank for International

Settlements noted “the historical tendency of volatility increases to be rather sharp” and that Credit

Suisse was thus allowing XIV investors to effectively “collect[] pennies in front of a steamroller.”

       82.     Also after February 5, 2018, Artur Sepp, a former analyst for Merrill Lynch and

Bank of America, analyzed the probability of a one-day VIX futures spike of 80% occurring, which

is the level at which an Acceleration Event occurs. Based on historical data, Sepp found that the

probability of such a spike was about 0.37% at the high range, meaning such an event is expected

to occur every year, or 0.18% at the low range, meaning such an event is expected to occur once

every other year.

       83.     In other words, it was a statistical certainty that the VIX and VIX futures would

spike. As explained below, Credit Suisse’s risk management groups, including its most senior




9
  https://www.reuters.com/article/us-market-volatility-tvix/analysis-out-of-control-volatility-etn-
triggers-risk-concerns-idUSTRE81M2AO20120223

                                                 26
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page49
                                                                 32ofof102
                                                                        100



executives, ran similar volatility stress tests, and thus knew, or at the very least recklessly

disregarded, these statistics.

        84.     Investors were not privy to—and Credit Suisse never told them—about the liquidity

issues Credit Suisse was experiencing in regards to hedging its XIV notes exposure, the risks these

issues posed to Credit Suisse, why Credit Suisse made the July 2016 Announcement, and how

Credit Suisse’s continued growth of XIV exacerbated the liquidity issue, which Credit Suisse

intended to exploit.

        D.      Credit Suisse Knew Or Recklessly Disregarded That XIV Investors Held Their
                Notes For Long Periods, Enabling Credit Suisse To Profit

        85.     In addition to its knowledge that VIX volatility would inevitability spike and that

investors would be wiped out when it did, Credit Suisse also knew that XIV notes were being held

by investors for long periods of time. Credit Suisse bet that such holding patterns would allow it

to profit at its investors’ expense once the next VIX spike occurred.

        86.     Specifically, Credit Suisse knew that, rather than being used as a “tool[] for

sophisticated investors to manage daily trading risks,” XIV was an extremely popular product that

was purchased and held over long periods by many individual investors, groups of investors,

family fund traders, exchange traded funds, and hedge funds. Indeed, according to Morningstar

Inc., “[j]ust one fifth of XIV’s outstanding shares are owned by funds and institutions[,]”

suggesting that “retail investors could own a sizeable chunk of the volatility product which booked

a 585 percent gain for the two years ending Feb. 1[, 2018].”10

        87.     Supporting that Credit Suisse knew XIV was largely purchased and held by

average individual investors, Credit Suisse did not require investors to have an options account to



10
   https://uk.reuters.com/article/uk-credit-suisse-gp-notes/credit-suisse-volatility-fund-liquidated-
after-market-selloff-idUKKBN1FQ1A0

                                                 27
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page50
                                                                 33ofof102
                                                                        100



trade XIV. Instead, many of the XIV purchases came from orders on the Robinhood app, a smart

phone application that markets itself as a tool to let individuals “learn to invest in the stock market

for free.”11 On the website Reddit.com, there was a “Trade XIV” group with 1,800 active

members. Like popularly traded mutual funds built for individual investors, XIV charged a

management fee.

       88.     XIV’s popularity was regularly discussed in the media and among investors. In an

April 9, 2015 interview published on Seeking Alpha, Chris DeMuth, the co-manager of investment

firm Rangeley Capital LLC, was asked, “If you had to pick a stock today and hold it for 20 years,

what would it be?”12 He answered:

       The Daily Inverse Short-Term ETN (NASDAQ:XIV)…. It is the closest thing the
       world offers to the perfect security. It is a transfer mechanism between anyone who
       thinks of risk as volatility and those of us who think of risk as the risk of overpaying.
       The price-insensitive preference to avoid volatility is a real, durable, expensive
       preference that is so different than how I think about risk that owning XIV would
       be a natural thing for me to do for 20 years. It has been a long idea of mine since
       it was first launched, and I still own it today.

       89.     On August 28, 2017, The New York Times described VIX-related products like XIV

as “frequently among the most widely traded stocks of the day.”13

       90.     Moreover, as explained above, Credit Suisse incentivized Janus to sell as many XIV

notes as possible, since Janus’s fees and profits from XIV were tied to the number of XIV notes

outstanding.




11
   https://www.robinhood.com/?utm_source=google&utm_campaign=1347055090&utm_content
=59789658611&utm_term=263208028936__%2Brobinhood&gclid=EAIaIQobChMIuOTerrfR3
AIVSZyzCh36oQ-EEAAYASAAEgJS2PD_BwE
12
   https://seekingalpha.com/article/3059096-an-interview-with-chris-demuth-jr-author-of-sifting-
the-world
13
   https://www.nytimes.com/2017/08/28/business/dealbook/vix-trading.html


                                                  28
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page51
                                                                 34ofof102
                                                                        100



       91.     Because Janus received the daily fees on XIV notes, Credit Suisse had to find

another way to profit from XIV. Credit Suisse received 100% of the proceeds for issuing the XIV

notes (less any fee). Because the Credit Suisse Defendants knew it was a statistical certainty that

the VIX would spike at some point, and because the Credit Suisse Defendants knew end-of-day

hedging activities could cause VIX futures to spike even higher and drive XIV into the ground,

the Credit Suisse Defendants knew they could reap massive profits by paying long-term XIV

investors pennies on the dollar after destroying XIV and subsequently announcing an acceleration.

       92.      Thus, Credit Suisse sold XIV notes at values as high as $135 during the Class

Period, while at the same time it actively took steps to ensure that it would only be required to pay

investors pennies on the dollar once volatility returned, VIX futures spiked due to liquidity issues,

and the value of XIV notes crashed. For instance, an investor who paid Credit Suisse $135 for an

XIV note and held that note until the next volatility event would only be owed a few dollars after

XIV crashed, with Credit Suisse pocketing the difference.

       E.      Credit Suisse’s Risk Management Structure Ensured The Individual
               Defendants Knew Or Recklessly Disregarded The Undisclosed Liquidity Risks

       93.     Due to the risk management structure in place at Credit Suisse, senior executives at

Credit Suisse were well aware of, or at the very least recklessly disregarded, the previous VIX

spikes and resulting liquidity issues in the VIX futures market, as well as the opportunities to be

gained at the expense of long-term holders of XIV notes who made up a significant portion of XIV

investors. Indeed, the July 2016 Announcement—which was made specifically to protect Credit

Suisse from the effects of VIX futures liquidity issues—was required to be approved by the

CARMC, and thus Defendants Thiam and Mathers, as it represented a material change to Credit

Suisse’s risk exposure.




                                                 29
        Case
         Case1:18-cv-02268-AT-SN
              2:18-cv-00615-AKK Document
                                 Document44
                                          82 Filed
                                              Filed12/04/18
                                                    08/20/18 Page
                                                              Page52
                                                                   35ofof102
                                                                          100



         94.    On March 24, 2017, Credit Suisse filed its 2016 Annual Report with the SEC on

Form 20-F (the “2016 Annual Report” or the “Report”), which explained in detail the Bank’s

extensive risk protocols and reporting mechanisms. The Report proclaimed that “the prudent

taking of risk in line with our strategic priorities” was “fundamental” to Credit Suisse’s business

as a leading global bank and “ensuring that capital is well deployed to support business activities.”

In describing the Bank’s “disciplined” risk culture, the Report stated:

         We base our business operations on conscious and disciplined risk-taking . . . We
         establish a clear risk appetite that sets out the types and levels of risk we are
         prepared to take; We actively monitor risks and take mitigating actions where they
         fall outside accepted levels; Breaches of risk limits are identified, analyzed, and
         escalated, and large, repeated or unauthorized exceptions may lead to terminations,
         adverse adjustments to compensation or other disciplinary action.

         95.    The Report emphasized that, to ensure the effectiveness of the Bank’s risk controls,

there was “strong involvement of senior management and the Board of Directors” in the Bank’s

risk management procedures. Indeed, the Report stated the Bank had established a sub-committee

of its Executive Board, CARMC, consisting wholly of the Bank’s most senior officers. CARMC

met regularly on a monthly basis and included “the chief executive officers (CEOs) of the

Group[14] and the divisions, the Chief Financial Officer, the Chief Risk Officer (CRO) and the

Treasurer.” Thus, Defendants Thiam and Mathers were on the CARMC.

         96.    Further, the Report stated that CARMC also played a central role in the Bank’s risk

management procedures, as it was responsible for actively monitoring risk at the highest level,

recommending overall risk limits for the Bank to the Board, and setting and allocating risk limits

among the Bank’s different lines of business:

         [CARMC] is responsible for supervising and directing our risk profile,
         recommending risk limits at the Group level to the Risk Committee and the Board,
         establishing and allocating risk limits among the various businesses, and for


14
     The 2016 Annual Report defines “the Group” to mean Defendant Credit Suisse Group AG.

                                                 30
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page53
                                                                 36ofof102
                                                                        100



       developing measures, methodologies and tools to monitor and manage the risk
       portfolio.

(Emphasis added).

       97.     The 2016 Annual Report explained that risk limits were critical to the Bank’s risk

management procedures, as they were designed “to maintain our risk profile within our overall

risk appetite.” The Report explained that “[l]imits are binding thresholds that require discussion

to avoid a breach and trigger immediate remediating action if a breach occurs.” (Emphasis added).

The Report also stated that “[w]hile the primary purpose [of risk limits] is risk management, risk

limits are also useful tools in the identification of trading misconduct and unauthorized trading

activities.” (Emphasis added).

       98.     The Report stated the Bank had several levels of risk limits within its extensive risk

management framework, the breach of any one of which would trigger immediate escalation

procedures to notify senior management. Specifically, the Report stated the “overall risk limits”

for the Bank were “set by the Board in consultation with the Risk Committee and are binding,”

(emphasis added), and that any breach of these limits “would result in an immediate notification

to the chairman of the Board’s Risk Committee and the Group CEO, and written notification to

the full Board at its next meeting”:

       The overall risk limits for the Group are set by the Board in consultation with its
       Risk Committee and are binding. In the rare circumstances where a breach of these
       limits would occur, it would result in an immediate notification to the Chairman of
       the Board’s Risk Committee and the Group CEO, and written notification to the
       full Board at its next meeting. Following notification, the Group CRO may approve
       positions that exceed the Board limits up to a predefined level and any such
       approval is reported to the full Board. Positions that exceed the Board limits by
       more than the predefined level may only be approved by the Group CRO and the
       full Board acting jointly. In 2016 and 2015, no Board limits were exceeded.

(Emphasis added).




                                                31
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page54
                                                                 37ofof102
                                                                        100



       99.     Thus, Thiam, as CEO, received “immediate notification” of any and all breaches of

risk limits, including those relating to XIV.

       100.    The next level of risk limits was set by CARMC “[i]n the context of the overall risk

appetite of the Group, as defined by the limits set by the Board and its Risk Committee.”

Specifically, CARMC was “responsible for allocating divisional risk limits and more specific

limits deemed necessary to control the concentration of risk within individual lines of business.”

The Report emphasized that CARMC’s “limits are binding and generally set close to the planned

risk profile to ensure that any meaningful increase in risk exposures is promptly escalated.”

(Emphasis added).

       101.    The final level of limits was set by divisional management, who would “use[] a

detailed framework of individual risk limits designed to control risk-taking at a granular level by

individual businesses and in the aggregate.” These risk controls were intended to, among other

things, “trigger senior management discussions with the businesses involved, risk management

and governance committees in case of change in the overall risk profile.” (Emphasis added).

While “divisional chief risk officers and certain other members of senior management” had

authority to “temporarily increase” these more granular limits “by an approved percentage not for

a specified maximum period,” significantly, any excess was “subject to formal escalation

procedures and must be remediated or expressly approved by senior management.” Moreover,

even in this circumstance, senior management was required to continuously monitor and renew its

approval of any excesses that were not remediated within ten days:

       Senior management approval is valid for a standard period of ten days (or fewer
       than ten days for certain limit types) and approval has to be renewed for additional
       standard periods if an excess is not remediated within the initial standard period.




                                                32
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page55
                                                                 38ofof102
                                                                        100



       102.    Credit Suisse also has a Valuation Risk Management Committee (“VARMC”),

which is chaired by its CFO, Defendant Mathers, which “is responsible for establishing policies

regarding the valuation of certain material assets and the policies and calculation methodologies

applied in the valuation process.” The VARMC determined the VaR regimen—discussed further

below—and data sources for analyzing both the asset class net numbers and the numbers for a

product like XIV.

       103.    The 2016 Annual Report also describes another committee, the Risk Processes &

Standards Committee (“RPSC”), which “reviews major risk management processes, issues general

instructions, standards and processes concerning risk management, approves material changes in

market, credit and operational risk management standards, policies and related methodologies, and

approves the standards of [the Bank’s] internal models used for calculating regulatory capital

requirements.” The RPSC would have reviewed the flags and alarms like those created by one of

the prior XIV rebalancing liquidity issues described above.

       104.    Finally, the Report describes the Reputational Risk & Sustainability Committee

(“RRSC”), which “sets policies and reviews processes and significant cases relating to reputational

risks and sustainability issues. It also ensures compliance with [the Bank’s] reputational and

sustainability policies and oversees their implementation.” In other words, the RRSC is supposed

to prevent bad publicity like news reports that Credit Suisse would take profits from exercising the

XIV Acceleration Option to the detriment of investors.

       105.    As described in the 2016 Annual Report, a metric known as Value-at-Risk (“VaR”)

was “one of the main risk measures for [risk] limit monitoring.” VaR:

       quantifies the potential loss on a given portfolio of financial instruments over a
       certain holding period and that is expected to occur at a certain confidence level.”
       Specifically, Credit Suisse’s VaR model uses a “two-year historical dataset, a one-
       day holding period and a 98% confidence level. This means that we would expect



                                                33
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page56
                                                                 39ofof102
                                                                        100



       daily mark-to-market trading losses to exceed the reported VaR not more than twice
       in 100 trading days over a multi-year observation period. . . . Our VaR used for
       limit monitoring purposes also uses a two-year historical dataset, a one-day holding
       period and a 98% confidence level.

       106.    Credit Suisse also “estimate[d] losses associated with unusually severe market

movements,” “including stressed VaR, position risk and scenario analysis.” (Emphasis added).

       107.    On March 23, 2018, Credit Suisse filed its 2017 Annual Report with the SEC on

Form 20-F (“2017 Annual Report”). The 2017 Annual Report stated that the average VaR for

Credit Suisse’s entire equities asset class throughout the previous year was $10 million, with a

maximum VaR of $13 million for the asset class.

       108.    Even dividing XIV’s approximate $1.8 billion loss by 100 still shows a loss larger

than the VaR for Credit Suisse’s entire equities asset class.

       109.    Credit Suisse’s CARMC, and thus the Individual Defendants, allowed the risk

controls and risk levels to be breached because they calculated that Credit Suisse could make

money at its investors’ expense. Credit Suisse knew the structure of XIV meant that the Bank was

paid by investors to bet on volatility returning. Credit Suisse knew that once volatility spiked—as

it knew was a certainty—Credit Suisse would squeeze the end-of-day rebalancing market, cover

itself, and then exercise the Acceleration Option only after it had driven XIV into the ground,

paying investors pennies on the dollar while pocketing hundreds of millions in profit.

       110.    Investors relied on Credit Suisse’s statements regarding their internal risk limits.

       F.      After An Extended Period Of Low Volatility, Credit Suisse Issued Millions
               More XIV Notes On January 29, 2018, Making More Money While Planning
               To Profit From An Imminent VIX Spike

       111.    Despite knowing that there were significant liquidity issues in end-of-day hedging,

and that it would be impossible for VIX-related ETP issuers to handle even a moderate volatility

spike, the Credit Suisse Defendants continued to issue more XIV notes, exacerbating their hedging



                                                 34
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page57
                                                                 40ofof102
                                                                        100



problem and contributing to XIV’s ultimate destruction. Indeed, Credit Suisse continued to expand

XIV by selling large amounts of XIV notes right up through January 29, 2018, when Credit Suisse

offered an additional 16,275,000 XIV notes, knowing the expansion of XIV would further

exacerbate future liquidity issues, and that it was a near certainty that hedging activities, including

Credit Suisse’s own, after even a modest VIX spike would destroy XIV.

       112.    By February 2018, VIX-related ETPs reached approximately $4 billion in assets

under management. Of this amount, XIV alone accounted for approximately $1.9 billion.

       113.    By this time, it had been over 1.5 years since the last major VIX spike, and Credit

Suisse knew it was a statistical certainty another spike would occur at some point.

       114.    Credit Suisse wanted to continue to grow XIV because investors—who Credit

Suisse knew by and large were holding XIV for long periods—paid Credit Suisse upwards of $135

per note, allowing Credit Suisse to accrue billions. As explained above, Credit Suisse also knew

that it was a statistical certainty that the VIX would spike sharply at some point, resulting in a

liquidity squeeze in the VIX futures market during the end-of-day rebalancing period, to which

Credit Suisse would contribute, and the inevitable collapse of XIV. This collapse would allow

Credit Suisse to pay back XIV note holders only pennies on the dollar while it pocketed the

difference.

       115.    Indeed, because Credit Suisse had grown XIV so much larger than the VIX futures

upon which XIV’s value was based, Credit Suisse knew it could easily, and relatively cheaply, buy

VIX futures to cause XIV to collapse.

       116.    Thus, Credit Suisse continued to grow and sell XIV to investors knowing it was

selling them a ticking time bomb. Investors continued buying XIV as they saw large returns during

an extended period of low volatility. Meanwhile, Credit Suisse knew for a fact that (1) investors




                                                  35
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page58
                                                                 41ofof102
                                                                        100



were holding XIV notes for extended periods, (2) a VIX spike was inevitable, (3) based on previous

VIX futures liquidity issues, Credit Suisse could cheaply and easily contribute to a spike in VIX

futures when the VIX spike happened, and (4) it could announce an Acceleration Event allowing

it to pay XIV investors pennies on the dollar while protecting itself from a public relations disaster

by blaming the Acceleration Event on volatility.

       G.      Defendant Thiam’s Restructuring Plan Provided Additional Incentive For
               Credit Suisse To Destroy XIV

       117.    The prospect of massive profits was not the only incentive for Credit Suisse to bet

against its investors and cause XIV to collapse. The Bank was in the midst of a major three-year

restructuring plan in which Credit Suisse announced it would slash risky assets in favor of the

Bank’s more stable wealth management division. This restructuring placed added pressure on the

Bank to ensure it closed out XIV at the first opportunity.

       118.    On July 1, 2015, Defendant Thiam became Credit Suisse’s CEO. Due to the Bank’s

historical challenges maintaining adequate capital, and the fact that it was about to face even

steeper capital requirements by regulators, analysts and investors expected Thiam to substantially

scale back the investment bank, as they noted another bank, UBS, had already done years ago.

       119.    On Credit Suisse’s third quarter October 21, 2015 earnings call, Thiam announced

his new strategy for Credit Suisse to emphasize the Bank’s more stable Private Banking & Wealth

Management division while “right-sizing,” or shrinking, the investment bank to “reduce earnings

volatility.” Thiam also announced that, in addition to these efforts, Credit Suisse would issue a

private placement and rights offering in an effort to raise an additional CHF 6 billion ($6.1 billion)

in much needed external capital from the Bank’s investors.

       120.    Credit Suisse also announced on the October 21, 2015 call that, to ensure the

shrinkage of the investment bank and of the Global Markets division in particular, the Bank had



                                                 36
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page59
                                                                 42ofof102
                                                                        100



created an entirely separate unit—the “Strategic Resolution Unit,” or “SRU”—that was devoted

to downsizing prior management’s risky investments that did not conform with the Bank’s new

strategy. The Bank’s CFO, Defendant Mathers, described the SRU as a “stand-alone segment with

its own governance structure and reporting obligations and clear accountability for its primary

objectives,” which were the “immediate right-sizing of the Global Markets division, as well as the

other exposures that do not fall within the strategic goals of the business divisions.” Mathers stated

that the SRU would have a “direct reporting line” to him.

       121.     A Morningstar report, however, commented that Credit Suisse’s cuts to the

investment bank were less than hoped, which was discouraging in light of the investment bank’s

poor third quarter performance:

       We’re disappointed that new CEO Tidjane Thiam is maintaining Credit Suisse’s
       commitment to having a strong investment bank, as we’d thought UBS-style radical
       cuts were possible. The revised strategy, which will significantly cut macro
       businesses . . . will cut only about 20% of the investment bank’s risk-weighted
       assets . . . Credit Suisse’s performance in the third quarter was disappointing . . .
       Very bad performance from the investment bank was behind most of the drop—
       strategic pre-tax income in the unit fell to CHF 282 million from CHF 995 million
       in the year-ago quarter, as fixed income trading revenue declined significantly.

       122.     An October 21, 2015 Financial Times article also highlighted analysts’ criticisms

of Thiam’s shrinkage of the investment bank by only 20%, stating “[i]t was a far cry from the

speculation immediately after Tidjane Thiam’s appointment in March as chief executive, when the

bank’s shares surged 8 percent on hopes of a big push into Asia, a big wealth management

acquisition and drastic cuts to investment banking.”

       123.     In the following years, as part of the restructuring, Credit Suisse cut thousands of

jobs, sold off risky legacy assets, and raised more than 10 billion Swiss francs ($10.2 billion) from

shareholders.




                                                 37
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page60
                                                                 43ofof102
                                                                        100



        124.    Pressure on the Bank continued, however, resulting in an October 2017 campaign

by activist investor RBR Capital Advisors to break up Credit Suisse.15 On November 28, 2017,

Defendant Thiam, speaking regarding his restructuring plan to reduce reliance on volatile trading

in favor of wealth management, stated: “The shareholders have been through a lot. I’m painfully

aware that I had to dilute my shareholders very significantly[. . . .] As we generate more profit

and the bank does better,” he said, “the goal of all this is to return capital to shareholders.” He

further stated that, to return capital to shareholders, “[e]verything is on the table[.]”

        125.    Thus, in addition to their motive to capitalize on volatility spikes at investors’

expense, Credit Suisse faced intense pressure to profitably close XIV from two fronts: (1) pressure

from Thiam and investors to drastically scale back Credit Suisse’s investment bank; and

(2) pressure to generate profit as soon as possible to quell brewing investor revolts.

        H.      XIV’s “Calculation Agents”

        126.    Credit Suisse relied on two different entities to provide calculation-related services

and make certain determinations for XIV: CSI and JIC.

        127.    CSI is an affiliate and major subsidiary of Credit Suisse.

        128.    CSI and JIC were owned and controlled by Credit Suisse and Janus, respectively.

        129.    CSI and JIC were defined by Credit Suisse in the January Supplement as the

“Calculation Agents.”

        130.    As the Calculation Agents, CSI and JIC had significant control, responsibilities,

and rights concerning XIV.

        131.    The January Supplement summarizes the “Role of the Calculation Agents” as to

the XIV as:


15
  https://www.reuters.com/article/us-credit-suisse-gp-rbr-capital-advisors/activist-investor-rbr-
launching-campaign-to-break-up-credit-suisse-ft-idUSKBN1CL31E

                                                  38
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page61
                                                                 44ofof102
                                                                        100



       The Calculation Agents will, in their reasonable discretion, make all calculations
       and determinations regarding the value of the ETNs, including at maturity or upon
       redemption by Credit Suisse, Market Disruption Events (see “— Market Disruption
       Events”), Business Days and Index Business Days, the Daily Investor Fee amount,
       the Daily Accrual, the closing level of the applicable underlying Index on any Index
       Business Day, the Maturity Date, any Early Redemption Dates, the Acceleration
       Date, the amount payable in respect of your ETNs at maturity, upon redemption or
       upon acceleration by Credit Suisse and any other calculations or determinations to
       be made by the Calculation Agents as specified herein. CSI will have the sole ability
       to make determinations with respect to reduction of the Minimum Redemption
       Amount, certain Acceleration Events, and calculation of default amounts. JIC will
       have the sole ability to calculate and disseminate the Closing Indicative Value,
       make determinations regarding an Index Business Day, and determinations of splits
       and reverse splits. All other determinations will be made by the Calculation
       Agents jointly. Absent manifest error, all determinations of the Calculation
       Agents will be final and binding on you and us, without any liability on the part
       of the Calculation Agents. You will not be entitled to any compensation from us
       for any loss suffered as a result of any of the above determinations by the
       Calculation Agents.
 
(Emphasis added).
 
       132.    Per the January Supplement, JIC had the responsibility to calculate and disseminate

the Closing Indicative Value, determine what constituted an “Index Business Day,” and make

determinations of splits and reverse splits. The January Supplement states that “[a]ll other

determinations will be made by the Calculations Agents jointly.”

       133.    The Calculation Agents together possessed significant power and control over the

XIV notes that could be exercised at their sole discretion. This control and power covered almost

all aspects of the XIV notes and their existence.

       134.    As described in the January Supplement, these powers included, among other

material duties and determinations, crucial matters such as: (i) determinations concerning the

calculation of various values related to the XIV notes, (ii) determinations concerning the

underlying inputs that impacted the calculations of these values; (iii) the ability to cause an

acceleration event to redeem the XIV notes earlier than their stated maturity date, and (iv)

designating when a Market Disruption Event occurred.


                                                39
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page62
                                                                 45ofof102
                                                                        100



       135.    First, the Calculation Agents were responsible for calculating and issuing the

Intraday Indicative Values and Closing Indicative Values, detailed below. These values were not

only crucial to the structure and pricing of XIV, but were also heavily relied upon by investors in

making decisions concerning their investments in XIV.

       136.    Second, the Calculation Agents could alter the very index upon which the Intraday

Indicative Value and the Closing Indicative Value were based.          As stated in the January

Supplement, “[t]he Calculation Agents, may modify, replace or adjust the Indices under certain

circumstances even if the Index Sponsor continues to publish the applicable Index without

modification, replacement or adjustment.”

       137.    Third, the Calculation Agents were given the right and power to cause an

Acceleration Event at their discretion that could beneficially impact Credit Suisse. Notably, the

January Supplement defined an Acceleration Event as, among other things:

       any event, as determined by us or the Calculation Agents that we or any of our
       affiliates or a similarly situated party would, after using commercially reasonable
       efforts, be unable to, or would incur a materially increased amount of tax, duty,
       expense or fee (other than brokerage commissions) to acquire, establish, re-
       establish, substitute, maintain, unwind or dispose of any transaction or asset it
       deems necessary to hedge the risk of the ETNs, or realize, recover or remit the
       proceeds of any such transaction or asset.

(Emphasis added). The January Supplement also defined an Acceleration Event as having

occurred “if, at any point, the Intraday Indicative Value is equal to or less than twenty percent

(20%) of the prior day’s Closing Indicative Value.” (Emphasis added). Notably, the January

Supplement also provided that Credit Suisse could, at any time, exercise its unconditional right to

an “Optional Acceleration” of all XIV notes.




                                                40
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page63
                                                                 46ofof102
                                                                        100



       138.    Fourth, the Calculation Agents had the power to determine when a Market

Disruption Event occurred. The impact of such a determination is, in relevant part, discussed in

the following section

       I.      XIV’s Closing Indicative Value and Intraday Indicative Value

       139.    Materially important to XIV’s investors was the calculation and publication of

XIV’s Intraday Indicative Value and Closing Indicative Value by the Calculation Agents.

       140.    Each of these values was derived from a pre-defined formula utilizing the values of

the SPVXSP, the underlying index explained above which tracks a portfolio of first- and second-

month VIX futures contracts.

       141.    The January Supplement stated the following concerning the value of each “Index,”

including SPVXSP:

       The value of each Index will be published by Bloomberg in real time and after the
       close of trading on each Index Business Day . . . The intraday level of each of the
       Indices is calculated in real time by S&P on each S&P 500 VIX Futures Business
       Day . . . applying real time prices of the relevant VIX futures contracts.

(Emphasis added).

       142.    The Closing Indicative Value serves as the basis of the value of XIV in the event

of an early redemption, an acceleration, or upon maturity. In essence, the Closing Indicative Value

equates to Credit Suisse’s liability for each XIV note, as the Closing Indicative Value is used to

calculate the amount due to an investor under each of these events. These events were also the

only way Credit Suisse would close out its financial obligations to holders of XIV notes.

Otherwise, as stated by Credit Suisse in the January Supplement, “[a]s long as an active secondary

market in the ETNs exists, we expect that investors will purchase and sell the ETNs primarily in

this secondary market.”




                                                41
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page64
                                                                 47ofof102
                                                                        100



       143.    Given that the Closing Indicative Value was only published at the end of an Index

Business Day, the Intraday Indicative Value provided to the market the value of XIV (as it related

to the value investors would receive from Credit Suisse as a result of a redemption or an

acceleration of the XIV ETNs, subject to any fees associated with such event) every 15 seconds

during an Index Business Day.

       144.    The Intraday Indicative Value is designed to provide the “economic value” of XIV

at a given point in time, and was to be calculated and disseminated to the market every 15 seconds.

       145.    In relevant part, the January Supplement states that:

       The “Intraday Indicative Value” for each series of ETNs is designed to
       approximate the economic value of such series of ETNs at a given time. It is
       calculated using the same formula as the Closing Indicative Value, except that
       instead of using the closing level of the applicable underlying Index, the calculation
       is based on the most recent intraday level of such Index at the particular time. The
       Intraday Indicative Value of the ETNs will be calculated every 15 seconds on
       each Index Business Day during the period when a Market Disruption Event has
       not occurred or is not continuing and disseminated over the Consolidated Tape,
       or other major market data vendor.

(Emphasis added).

       146.    Per the Prospectus, the Intraday Indicative Value is calculated “using the same

formula as the Closing Indicative Value, except that instead of using the closing level of the

applicable underlying Index, the calculation is based on the most recent intraday level of such

Index at the particular time.”

       147.    Credit Suisse knew that the Intraday Indicative Value was material to, and relied

on, by investors. It stated in the January Supplement, for example, the following:

       Investors can compare the trading price of the ETNs (if such concurrent price
       is available) against the Intraday Indicative Value to determine whether the
       ETNs are trading in the secondary market at a premium or a discount to the
       economic value of the ETNs at any given time.

(Emphasis in original).



                                                42
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page65
                                                                 48ofof102
                                                                        100




       148.    The Intraday Indicative Value was published under its own Bloomberg ticker,

XIVIV. NASDAQ was the official disseminator of the XIVIV. According to Reuters data,

NASDAQ disseminated the XIVIV to investors on a second-by-second basis to facilitate investors’

access to this critical information.

       149.    Although the January Supplement notes that “[t]he actual trading price of the ETNs

of any series may be different from their Intraday Indicative Value” and that “[t]he actual trading

price of the ETNs in the secondary market may vary significantly from their Intraday Indicative

Value,” (emphasis omitted), the XIVIV closely matched the actual market trading prices in the

market.

       150.    As detailed in the following chart, on January 3, 2017, a representative normal

trading day, the XIVIV closely followed XIV’s market price, “approximat[ing] the economic

value” of XIV in real time as promised by the prospectus supplement:




                                                43
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page66
                                                                 49ofof102
                                                                        100



       151.    The January Supplement also discussed what would occur if certain market events

affected the Closing and Intraday Indicative Values, who would be responsible for determining if

these events occurred, and how these events would affect XIV and XIV investors.

       152.    The Credit Suisse Defendants defined such events as a “Market Disruption Event.”

Specifically, the January Supplement defines a Market Disruption Event as follows:

       A “Market Disruption Event” will be any event that, in the determination of the
       Calculation Agents, could materially interfere with our, our affiliates, third parties
       with whom we transact, or similarly situated third party’s ability to establish,
       maintain or unwind all or a material portion of a hedge that could be effected with
       respect to the ETNs, including, but not limited to:

            a suspension, absence or material limitation of trading in option or futures
           contracts relating to the Index, the VIX Index, the S&P 500® Index, the
           component securities of the S&P 500® Index, or to the underlying futures, if
           available, on their respective Primary Exchange or Related Exchange, as
           determined by the Calculation Agents,

            option or futures contracts relating to the Index, the VIX Index, the S&P
           500® Index, the component securities of the S&P 500® Index, or the
           underlying futures, if available, not trading on their respective Primary
           Exchange or Related Exchange, as determined by the Calculation Agents,

            the Index Sponsor or the CBOE fails to publish or compute the Indices or
           VIX Index, or

            any trading restriction imposed upon, option or futures contracts relating to
           the Index, the VIX Index, the S&P 500® Index, the component securities of the
           S&P 500® Index, or to the underlying futures, if available, on their respective
           Primary Exchange or Related Exchange due to a price change in that respective
           instrument exceeding limits set by that market before the close of trading in that
           market on any day, as determined by the Calculation Agents.

       153.    Importantly, this definition defines an “absence or material limitation of trading”

in option or futures contracts relating to the underlying indices, the components of the indices, or

to the underlying futures by reason of “a price change exceeding limits set by that market,” “an

imbalance of orders relating to that stock, instrument or those contracts,” or “a disparity in bid and

ask quotes relating to that stock, instrument or those contracts.”


                                                 44
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page67
                                                                 50ofof102
                                                                        100



       154.   In the event that a Market Disruption Event occurred, the Calculation Agents were

to “determine the Daily Index Performance on such Index Business Day based on their

assessment of the level of the applicable underlying Index that would have prevailed on such

Index Business Day were it not for such Market Disruption Event.” (Emphasis added).

       J.     Credit Suisse’s Manipulative Scheme Succeeds And Steamrolls Over XIV
              Investors

       155.   On Monday, February 5, 2018, Credit Suisse seized the opportunity presented and

executed its long-awaited plan to close out XIV while pocketing millions at the expense of its

investors.

       156.   The market had experienced a 1.5-year period of notably low volatility, with stocks

rising and the XIV’s value skyrocketing.

       157.   The previous trading day, Friday, February 2, 2018, XIV closed its regular trading

session at 4:00 p.m. EST at a price of $108.3681 per Note.

       158.   The next trading session on February 5, 2018, XIV opened at $104.27 per Note.

       159.   On this day, the stock market pulled back, with the S&P 500 dropping 4.1% “amid

concerns about rising bond yields and higher inflation,” reinforced by the January 2018 U.S. jobs

report “that prompted worries the Federal Reserve w[ould] raise rates at a faster pace than

expected” in 2018.16

       160.   As the stock market dropped, the VIX index spiked. The SPVXSP, which tracked

the return on first- and second-month VIX futures contracts, also rose sharply. The first- and

second-month VIX futures contracts at the time were the February 2018 and March 2018 contracts.




16
  https://www.reuters.com/article/us-usa-stocks/wall-street-plunges-sp-500-erases-2018s-gains-
idUSKBN1FP1OR

                                               45
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page68
                                                                 51ofof102
                                                                        100



       161.      XIV’s Intraday Indicative Value, the XIVIV, which inversely tracked the SPVXSP,

dropped precipitously during the day. At the close of regular market trading at 4:00 p.m., XIVIV

was at $72.59.

       162.      Knowing of the previous liquidity issues and that other participants in the VIX-

related ETP market would be seeking to hedge their positions by buying VIX futures, Credit Suisse

executed its plan to rid itself of XIV while making hundreds of millions of dollars at investors’

expense and blaming the collapse on market forces. Credit Suisse bought up thousands of February

and March VIX futures contracts, drastically reducing their supply, and as a result drastically

driving up the price of the contracts. Between 4:00 p.m. and 4:15 p.m., February VIX futures

prices went from $23.10 to $33.20, and March VIX futures prices went from $18.90 to $27.95, a

spike of 43.72% and 47.88% respectively.

       163.      That Credit Suisse was a primary mover of this spike is supported by its own

admission the following day that it faced “no material impact” from XIV’s plunge because, as the

issuer of XIV, “we hedge the risk. We hedge XIV by trading VIX futures.”

       164.      On February 2, 2018, XIV had 14,993,880 notes issued and outstanding at a closing

indicative value of $108.3681 per note. A fully hedged portfolio had a short exposure to VIX

futures contracts of $1.6 billion, taking into account Credit Suisse’s two other short-term VIX

ETNs. To have fully hedged its risk on February 5, Credit Suisse needed to buy a combined

105,474 VIX futures contracts by 4:15 p.m., when the daily VIX futures’ settlement values are

calculated by the CBOE.

       165.      And, indeed, transaction data show a spike in trading volume in February and

March VIX futures contracts to 167,377 VIX futures contracts, or roughly one third of the entire

February and March VIX futures market, just before 4:15 p.m. on February 5. From August 2012




                                                46
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page69
                                                                 52ofof102
                                                                        100



through August 2018, the average minute-by-minute trading volume for these futures contracts

was approximately 1,000. This was also the average volume on February 2. Thus, the trading

volume in the February and March VIX futures contracts during aftermarket trading on

February 5 was more than 167 times the usual volume of trades. The following chart shows the

drastically increased volume and prices in VIX futures trading:




       166.    By driving up the price of the VIX futures contracts to which the value of XIV was

inversely tied, Credit Suisse knew it could close out XIV by announcing an Acceleration Event

while blaming the collapse on market volatility. Remaining holders of XIV notes, who had paid

Credit Suisse as much as $135 per note during the Class Period, would receive pennies on the

dollar while Credit Suisse reaped hundreds of millions in profit.

       167.    By 4:09 p.m., Credit Suisse’s strategy was going as planned. By this time, Credit

Suisse specifically knew that, due to its large purchases of February and March VIX futures

contracts which drove up the price of those contracts, XIV’s true economic value had dropped to

approximately $20, which constituted more than an 80% drop in value from the previous trading




                                                47
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page70
                                                                 53ofof102
                                                                        100



day’s Closing Indicative Value, and thus, according to its own January Supplement, an

Acceleration Event had occurred.




        168.    Yet Credit Suisse, instead of announcing an Acceleration Event, halting trading, or

otherwise protecting investors, continued to profit at its investors’ expense as Credit Suisse

continued driving a liquidity squeeze in the VIX futures market.

        169.    By 4:15 p.m., Credit Suisse knew based on the prices of the VIX futures contract it

was buying that XIV’s Closing Indicative Value would decline by 96% from the previous day’s

Closing Indicative Value. The last trade by 4:15 p.m. on February 5, 2018 in the February VIX

futures contract was at $33.20 and the last trade in the March contract was at $27.95. These prices

were 112.5% and 86.8% higher, respectively, than the previous day’s settlement values for the

February and March contracts. The weights to be applied on February 5, 2018 to these two daily

changes were known to Credit Suisse to be 0.35 and 0.65, so the weighted average increase in the

relevant futures settlement values was certain to be 95.77% give or take a trivial amount as a result

of using the average of bid and ask quotes at 4:15 p.m. instead of last trade prices and because of

the tiny daily accrual of interest and fees.



                                                 48
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page71
                                                                 54ofof102
                                                                        100



       170.    The percentage change in the S&P 500 on February 5, 2018 was approximately

negative 4%. Historically, the correlation of the front month VIX futures contract to the S&P 500

index should have produced a 15% to 25% jump in the front month VIX futures contract price

from the prior day’s close. Instead, on February 5, 2018, due to Credit Suisse’s liquidity squeeze,

the jump was almost 100%.

       K.      Credit Suisse And Janus Issue Materially False And Misleading XIV Intraday
               Indicative Values On February 5, 2018

       171.    Throughout the day on February 5, 2018, XIV’s Intraday Indicative Value closely

tracked the XIV market price until approximately 2:30 p.m., when it started to diverge. This

divergence was much more significant in aftermarket trading, and was exceptionally large between

the hours of 4:08 and 5:09 p.m.

       172.    The following graph depicts the movements of the Intraday Indicative Value

relative to the XIV ETN market prices throughout February 5, 2018:




                                                49
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page72
                                                                 55ofof102
                                                                        100



       173.    The chart below represents the uniqueness and magnitude of the divergence of the

XIV market price and Intraday Indicative Value against the 99.9 percentile of these prior

differences during the month preceding January 29, 2018:




       174.    At 4:09:48 p.m., the XIVIV showed a value of $27.0855, and failed to update until

approximately 4:12:33, when it showed a value of $27.1951. It then updated two more times in

the next minute, showing a value of $26.3182 at 4:12:47 and a value of $24.8933 at 4:13:03. After

this, the Calculation Agents stopped updating XIVIV altogether. Between 4:35:48 and 4:38:34

p.m., XIVIV changed values slightly to show a value between $24.5645 and $27.0855, before

freezing again at $24.6961 until 5:09:05 p.m., when the Calculation Agents finally updated XIVIV

to $4.2217.

       175.    At all times between 4:09:48 p.m. and 5:09:04 p.m., the Calculation Agents

represented the Intraday Indicative Value to be between $24.8933 and $27.0855 (the “Flatline

Value”), and Reuters data shows that NASDAQ was updating the market with the Flatline Value

at one-second intervals during this period.




                                               50
       Case
        Case1:18-cv-02268-AT-SN
             2:18-cv-00615-AKK Document
                                Document44
                                         82 Filed
                                             Filed12/04/18
                                                   08/20/18 Page
                                                             Page73
                                                                  56ofof102
                                                                         100



       176.    Within 14 seconds after the issuance of the Flatline Value at 4:09:48 p.m., the value

became false and/or misleading to investors when the Intraday Indicative Value stopped updating

and the Flatline Value was continually reported to investors as the current Intraday Indicative

Value despite it no longer representing the actual current value of the Intraday Indicative Value.

       177.    As a result, investors took the Flatline Value as a sign of the relative strength of

XIV and bought XIV notes at drastically inflated prices between 4:09:48 p.m. and 5:09:04 p.m.

EST.

       178.    As the Flatline Value was posted until 5:09:04 p.m., it served as a new statement

of the Intraday Indicative Value every 15 seconds, as Credit Suisse repeatedly stated in the January

Supplement to investors that the Intraday Indicative Value would be updated every 15 seconds

except when a Market Disruption Event had occurred and was disseminated (and in this event

Credit Suisse, CSI, Janus, JIC never disseminated that a Market Disruption Event occurred). Thus,

the market considered the Flatline Value to be the correct, up-to-date Intraday Indicative Value

during the 4:09:48 p.m. and 5:09:04 p.m. timeframe and relied upon it, because Credit Suisse

explicitly told investors that they should evaluate it before investing in the XIV notes.

       179.    Given the events of February 5, 2018 and the absence of information disseminated

by Credit Suisse, Janus, or the Calculation Agents concerning the unreliability of the Intraday

Indicative Value and/or that a Market Disruption Event and/or an Acceleration Event was

occurring or had occurred, an average investor reasonably relied upon the Intraday Indicative

Value made available to them by Credit Suisse through the Calculation Agents.

       180.    This is substantiated by the fact that investors continued to purchase XIV notes at

inflated market prices as a result of the Flatline Value reflecting a higher Intraday Indicative Value

then what would have been reported if the Intraday Indicative Value had continued to be




                                                 51
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page74
                                                                 57ofof102
                                                                        100



disseminated as represented by Credit Suisse. Indeed, during this approximately hour-long period,

investors purchased hundreds of millions worth of XIV notes when Defendants represented to the

public that the economic value of the notes was $24.6961 but knew that the true economic value

was already between $4.22 and $4.40.

       181.    Notably, because the XIVIV showed a value between approximately $24 and

approximately $27 throughout this period, investors were led to believe that XIV had not suffered

an Acceleration Event, because those values did not represent an 80% or greater drop from the

previous day’s Closing Indicative Value of $108.3681. Thus, the false XIVIV values disseminated

by the Calculation Agents led investors to believe XIV survived the day’s turmoil and that the

price would bounce back, allowing them to profit on these purchases.

       182.    Further, during this time, investors could not accurately evaluate the Intraday

Indicative Value against the XIV’s market price to follow Credit Suisse’s admonition in the

January Supplement that “[b]efore trading in the secondary market, you should compare the

Closing Indicative Value and Intraday Indicative Value with the then-prevailing trading price of

the ETNs.”

       183.    After XIVIV stopped updating, the divergence between XIV’s market price grew

substantially before the market price of the notes began to fall more precipitously towards the

stagnant Flatline Value.

       184.    By using data only available after the events of February 5, 2018, and applying the

Intraday Indicative Value formula disclosed by Credit Suisse in the January Supplement, the falsity

of the Flatline Value can be seen at each 15 second interval from 4:09:48 p.m. until 5:09:05 p.m.

when the value resumed updating. Below is a chart that depicts this time frame, and shows XIV’s




                                                52
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page75
                                                                 58ofof102
                                                                        100



economic value, the XIVIV as disseminated by Credit Suisse and Janus, and the “But-for XIVIV,”

which represents what the true XIVIV should have shown:




       185.   Thus, the Flatline Value was materially false and/or misleading, as it did not

represent the actual Intraday Indicative Value. Moreover, if a Market Disruption Event was

occurring or had occurred during the Flatline Value period, the Flatline Value was misleading as

neither Credit Suisse, CIS, Janus, nor JIC disclosed to the market that the Flatline Value was

unreliable or that a Market Disruption Event had occurred or was occurring.

       186.   On February 5, 2018, by 4:15 p.m. EST the last trade in the February futures

contract was at $33.20, and the last trade in the March contract was at $27.95. The pricing on

these contracts was 112.5% and 86.8% higher, respectively, than the prior close for the

corresponding February and March futures contracts.

       187.   Thus, the February 5th futures pricing supported an Intraday Indicative Value on

XIV of $4.40 per note and a Closing Indicative Value of $4.22 per note. Nevertheless, Credit

Suisse, Janus, CIS, and JIC continued to incorrectly report the Flatline Value as $24.6961 until




                                              53
        Case
         Case1:18-cv-02268-AT-SN
              2:18-cv-00615-AKK Document
                                 Document44
                                          82 Filed
                                              Filed12/04/18
                                                    08/20/18 Page
                                                              Page76
                                                                   59ofof102
                                                                          100



5:09:04 p.m.    Notably, because of the liquidity squeeze it engineered, Credit Suisse knew

definitively XIV’s true Intraday Indicative Value and that it and the Calculation Agents were

disseminating grossly inaccurate XIVIV values.

        188.   Credit Suisse also knew investors were purchasing XIV at massively inflated values

based on materially misleading XIVIV values which were not being updating in real time based

on the real-time prices of the relevant VIX futures contracts, and that it had a duty to update its

previous assertions regarding the accuracy and real-time pricing of XIVIV.

        189.   But rather than post accurate XIVIV values, disclose to the market that XIVIV was

not to be relied upon, or, alternatively, alert the market that a Market Disruption Event had

occurred, halt trading, or otherwise protect investors, Credit Suisse continued to execute its plan

to drive the liquidity squeeze and run XIV into the ground.

        190.   It was not until 5:09:05 p.m. that the Calculation Agents finally updated the XIVIV

to a value of $4.2217 per note, nearly 1/6th the value they had disseminated during the previous

hour.

        L.     Investors Lose Hundreds Of Millions Due To Defendants’ False and
               Misleading Intraday Indicative Value

        191.   Credit Suisse and Janus failed to disclose that they (through CSI and JIC) caused

the Intraday Indicative Value to stop updating at 4:09:48 p.m., thereby causing investors to believe

the Flatline Value issued by the Calculation Agents at 4:09:48 p.m. was its current value until it

resumed updating at 5:09:05 p.m. As a result, investors were led to believe that the difference

between the market trading price and the Intraday Indicative Value was substantially and

materially less than it was being represented by Credit Suisse.

        192.   Defendants’ failure to disseminate the correct XIVIV—or, at a minimum, alert the

market that Defendants determined a Market Disruption Event occurred—from 4:09:48 p.m. to



                                                54
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page77
                                                                 60ofof102
                                                                        100



5:09:04 p.m. on February 5, 2018 was catastrophic for investors. On February 5, 2018, at 4:00

p.m. EST, the regular-hours market for the trading of the XIV closed. At close, the XIV’s last

trading price was $99. Less than 30 minutes later, during the after-hours market, the price per XIV

note had dropped to $70.01. By 4:45 p.m., the price had further dropped to $42.81 per XIV note.

Finally, at 6:28 p.m. the trading price of XIV had declined to a low of $10.16 per note, a drop of

approximately 89.74% from its closing value.

       193.    Further, what appeared to investors as the relative strength of XIV prices in the face

of the doubling of the VIX volatility levels enticed $700 million of new investments. All of those

investors lost 80% to 90% of the money they invested from 4:08 p.m. to 5:09 p.m

       M.      Credit Suisse Scheme Results In Hundreds Of Millions In Profits For It At
               The Expense Of Investors

       194.    In Credit Suisse’s Form 6-K announcing its fiscal results for the quarter ended

March 31, 2018, Credit Suisse stated: “In 1Q18, equity sales and trading revenues of CHF 490

million increased 30% compared to 4Q17, due to more favorable trading conditions, particularly

higher levels of volatility which benefited our derivatives business. We had substantially higher

revenues across flow and structured equity derivatives driven by these more favorable market

conditions[.]” (Emphasis added).17 This was quite a turnaround for the Bank, which had posted

its third consecutive annual loss, and had just reported a 22% decline in the equities asset class the

previous quarter.

       195.    Only after additional non-public information becomes available to Lead Plaintiffs

can an accurate figure of Credit Suisse’s profits be ascertained. However, based on public




17
  https://www.sec.gov/Archives/edgar/data/1053092/000137036818000025/a180425q1-
ex99_1.htm

                                                 55
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page78
                                                                 61ofof102
                                                                        100



information available to Lead Plaintiffs, a very conservative estimate of Credit Suisse’s profits

from XIV is $475 million.

       196.    As of January 26, 2018, Credit Suisse had 10,793,880 XIV notes issued and

outstanding. On January 29, 2018, Credit Suisse filed the January Supplement announcing that it

would be offering up to 16.275 million additional XIV notes to investors. By February 2, 2018,

Credit Suisse had increased the number of its XIV notes issued and outstanding to 14,993,880.

Thus, not even including any shares that may have been redeemed in the interim, in just five trading

days after the filing of the January Supplement, Credit Suisse had increased the number of XIV

notes issued and outstanding by at least 4.2 million notes, or over 38.9%. This, however, may not

represent the full number of XIV notes that Credit Suisse sold after the filing of the January

Supplement, as it does not account for any XIV notes sold by Credit Suisse after February 2, 2018,

including on February 5, 2018 when XIV trading volume soared.

       197.    As noted in the January Supplement, Credit Suisse “expect[s] to receive proceeds

equal to 100% of the issue price to the public of the ETNs we issue and sell after the Inception

Date.” Based on the low and high trading market prices for XIV notes from January 29, 2018

through February 2, 2018, inclusive, Credit Suisse received gross proceeds of approximately

$500,388,000 to $567,210,000 on the 4.2 million XIV notes it sold during this timeframe. The

XIV notes that Credit Suisse offered and sold during this time would ultimately serve as a windfall

to Credit Suisse as it sold the XIV notes at significantly higher market prices than the $5.99 it

ultimately paid upon their redemption. After accounting for the $5.99 per note redemption cost,

Credit Suisse profited in the range of approximately $475 million to $542 million on just the 4.2

million XIV notes it sold in the days before the events of February 5, 2018.




                                                56
        Case
         Case1:18-cv-02268-AT-SN
              2:18-cv-00615-AKK Document
                                 Document44
                                          82 Filed
                                              Filed12/04/18
                                                    08/20/18 Page
                                                              Page79
                                                                   62ofof102
                                                                          100



        198.   Beyond the profits made on the 4.2 million XIV notes, Credit Suisse further

benefited by extinguishing the long-term debt liabilities on its balance sheet it held prior to issuing

notes through the January Supplement for mere pennies on the dollar. Moreover, by extinguishing

the long-term debt of the XIV notes, Credit Suisse was able to capture the difference beyond the

price it received when it sold XIV notes to investors and the redemption value of $5.99 it ultimately

paid.

        N.     The Credit Suisse Defendants Announce An Acceleration Event, Locking In
               Their Profits

        199.   On February 6, 2018, Credit Suisse issued a press release stating that XIV had

experienced an Acceleration Event, and that Credit Suisse would be liquidating XIV:

        Since the intraday indicative value of XIV on February 5, 2018 was equal to or less
        than 20% of the prior day’s closing indicative value, an acceleration event has
        occurred. Credit Suisse expects to deliver an irrevocable call notice with respect to
        the event acceleration of XIV to The Depository Trust Company by no later than
        February 15, 2018. The date of the delivery of the irrevocable call notice, which is
        expected to be February 15, 2018, will constitute the accelerated valuation date,
        subject to postponement due to certain events. The acceleration date for XIV is
        expected to be February 21, 2018, which is three business days after the accelerated
        valuation date. On the acceleration date, investors will receive a cash payment per
        ETN in an amount equal to the closing indicative value of XIV on the accelerated
        valuation date. The last day of trading for XIV is expected to be February 20, 2018.
        As of the date hereof, Credit Suisse will no longer issue new units of XIV ETNs.

        On February 2, 2018, the closing indicative value was USD 108.3681. None of the
        other ETNs offered by Credit Suisse are affected by this announcement.

        200.   The same day, Credit Suisse stated it faced “no material impact” from XIV’s

collapse. Credit Suisse spokesperson Nicole Sharp told CNBC by email: “We are the issuer of

the [XIV] ETN and, having issued it, we hedge the risk. We hedge XIV by trading VIX futures. . . .

The positions constitute part of a portfolio.”18 Credit Suisse continued to maintain, despite its



18
  https://www.cnbc.com/2018/02/07/credit-suisse-defends-controversial-xiv-etn-amid-market-
turmoil.html

                                                  57
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page80
                                                                 63ofof102
                                                                        100



knowledge of XIV’s extraordinary popularity as a long term holding for retail investors, that XIV

“was meant for short-term holding” and that it was marketed exclusively to professional

investors.19

       201.    Pursuant to the announcement of the Acceleration Event, on February 20, 2018,

XIV ceased trading. On the following day, XIV was terminated and redeemed at $5.99 per note.

       202.    Underscoring the temporary nature of the liquidity squeeze engineered by Credit

Suisse on February 5, 2018, the very next trading day, February 6, 2018, short-term VIX futures

prices dropped precipitously, with the SPVXSP closing at $71.78, down 25.95% from its February

5, 2018 close of $96.94.

       O.      Facing Investor Outrage And Government Investigations, The Credit Suisse
               Defendants Actively Attempt To Conceal Their Fraud

       203.    The events of February 5, 2018 shocked the market, with reporters and investors

questioning Credit Suisse as to how XIV could have collapsed so quickly and dramatically, causing

nearly $2 billion in investor losses.

       204.    Further, nearly immediately after XIV’s collapse, the SEC began investigating

Credit Suisse. Specifically, according to The Wall Street Journal, the SEC is currently “examining

the market mayhem, calling Credit Suisse . . . and questioning the bank about [XIV]. . . .

Regulatory officials asked about how the investment’s performance is calculated and whether

retail investors were shareholders[.]”20




19
  Id.
20
  https://www.wsj.com/articles/market-volatility-strikes-exchange-traded-products-alarming-
investors-and-regulators-1518440400?mod=searchresults&page=1&pos=1



                                               58
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page81
                                                                 64ofof102
                                                                        100



       205.    Then, on February 14, 2018, Bloomberg published an article noting that “[i]t’s clear

many individual investors bought [XIV], and for much longer than a day. It’s also clear they didn’t

understand that they weren’t buying a gun but a live grenade. . . .”21

       206.    Credit Suisse’s response was telling. Defendant Thiam stated: “Really it’s a matter

for regulators whether they need to stop retail investors from investing in [products like XIV].”22

In other words, Credit Suisse knew it was selling a dangerous product that was structured and used

in a manner at odds with Credit Suisse’s characterizations, but saw no problem in profiting at

investors’ expense.

       207.    But not only were the Credit Suisse Defendants callous in the face of devastated

investors, they actively attempted to conceal the fraud through a series of evasive explanations.

On February 14, 2018, for instance, Defendant Thiam stated that Credit Suisse closed XIV because

“there is no prospect of recovery. . . . Once you hit that bottom, the structure of the product means

there is no recovery.”23 But this was patently false. Had Credit Suisse not liquidated XIV, its

value would have stabilized rapidly.        By March 6, 2018, XIV would have been worth

approximately $30.88. Instead, Credit Suisse paid investors $5.99 per share based on XIV’s

Closing Indicative Value on February 15, 2018—80.6% less.

       208.    On February 14, 2018, Defendant Thiam was interviewed by Bloomberg and stated

that, with respect to XIV, the decision to announce an Acceleration Event “was actually to protect

investors. Because the product stopped trading, it was quasi-impossible to price, and we needed




21
   https://www.bloomberg.com/news/articles/2018-02-14/banks-like-credit-suisse-can-t-sell-
grenades-without-blowback
22
   https://www.cnbc.com/2018/03/19/credit-suisse-vix-etn-lawsuits-tidjane-thiam-says-bank-not-
at-fault.html
23
   https://www.bloomberg.com/news/articles/2018-02-14/credit-suisse-s-thiam-warns-volatility-
is-a-double-edged-sword.

                                                 59
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page82
                                                                 65ofof102
                                                                        100



to give certainty to the market at the market open. So before the morning—and this—we went

through a long process, we don’t make these decisions lightly, there are people involved from

every aspect of the business, from compliance to the front office—and they collectively—I don’t

make those types of decisions—they collectively reached a decision which was in the interest of

investors, which was to close it. But there are quite a few products like that in the market, because

they serve a useful purpose. They allow market participants to manage their risk better.”24

(Emphasis added).

       209.    These assertions, too, were patently false, further supporting Thiam was actively

concealing that the real reason to announce an Acceleration Event was for Credit Suisse to profit

at its investors’ expense. XIV had not “stopped trading.” To the contrary, investors bought

approximately $700 million in XIV notes during aftermarket trading on February 5, 2018. Nor

was XIV “quasi-impossible to price.” Neither Credit Suisse nor Janus offered any explanation for

the freeze in updating XIVIV on February 5, 2018. To the extent the freeze occurred because XIV

became “quasi-impossible to price,” this was due to Credit Suisse’s own actions. In any event, the

liquidity squeeze it engineered rapidly subsided and XIVIV began to update again beginning at

5:09:05 p.m., so Thiam’s claim that Credit Suisse closed XIV on February 6 because it was “quasi-

impossible to price” for an hour on February 5 simply makes no sense.

       210.    Finally, in view of Credit Suisse’s hundreds of millions of dollars in profit and

investors’ $1.8 billion loss, the decision to close XIV was clearly not “in the interest of investors,”

rather it was in Credit Suisse’s interest to announce the Acceleration Event to lock in the lowest

possible redemption value on XIV notes. Had Credit Suisse acted in the “interests of investors,”




24
   https://www.bloomberg.com/news/articles/2018-02-14/credit-suisse-s-thiam-warns-volatility-
is-a-double-edged-sword

                                                  60
         Case
          Case1:18-cv-02268-AT-SN
               2:18-cv-00615-AKK Document
                                  Document44
                                           82 Filed
                                               Filed12/04/18
                                                     08/20/18 Page
                                                               Page83
                                                                    66ofof102
                                                                           100



it could have alerted them of an Acceleration Event as early as 4:09 p.m. on February 5, halted

trading at that time, halted trading as soon as it knew at approximately 4:10 p.m. that XIVIV was

failing to update in real time, notified investors XIVIV was inaccurate, or, alternatively, notified

investors that the Calculation Agents had determined a Market Disruption Event had occurred.

The deceptive nature of Defendant Thiam’s post hoc explanations supports his concealment of the

fraud.

         211.     During the same February 14, 2018 Bloomberg interview, Thiam, alluding to his

three-year restructuring plan, stated that “there will be further cost cuts in the business this

year . . . .”25

         212.     On March 23, 2018, Defendant Thiam was awarded 9.7 million Swiss francs ($10.2

million) in compensation for 2017, “as his strategic shift toward managing money for wealthy

clients showed signs of paying off . . . .”26

         213.     On April 25, 2018, Thiam gave another interview to Bloomberg. He described his

three-year restructuring plan as: “this is the part we love and we want to grow” and “this is the

part we don’t want . . . and we said we will get rid of it, and that’s almost done.”27

         214.     In July 2018, Credit Suisse made good on Thiam’s promise to continue cuts when

it announced the closing of two other VIX-related ETNs, VelocityShares VIX Medium Term ETN

(VIIZ) and VelocityShares Daily 2x VIX Medium Term ETN (TVIZ).28




25
   https://www.bloomberg.com/news/articles/2018-02-14/credit-suisse-s-thiam-warns-volatility-
is-a-double-edged-sword
26
   https://www.wsj.com/articles/credit-suisse-ceo-tidjane-thiam-was-paid-10-2-million-in-2017-
1521790615
27
   https://www.bloomberg.com/news/articles/2018-04-25/thiam-s-wealth-management-drive-
accelerates-as-new-assets-soar
28
   https://www.bloomberg.com/news/articles/2018-07-23/credit-suisse-closes-five-more-
volatility-oil-exchange-notes

                                                 61
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page84
                                                                 67ofof102
                                                                        100



       P.     Defendants’ Other False And Misleading Statements And Omissions

       215.   In addition to knowingly or recklessly disseminating the false and misleading

Flatline Value as detailed in paragraphs 171-190, Defendants made several other false and

misleading statements and omissions.

       216.   On January 29, 2018, Credit Suisse filed a pricing supplement (No. VLS ETN-

1/A48) (the “January Supplement”) with the SEC pursuant to Rule 424(b)(2) and in conjunction

with (i) the Registration Statement No. 333-218604-02 (“Registration Statement”), (ii) a

prospectus supplement dated June 30, 2017 and (iii) a prospectus dated June 30, 2017

(“Prospectus”) (collectively, the “Offering Documents”), to offer 16,275,000 XIV notes at a

denomination and stated principal amount of $10 each. The Registration Statement was signed by

Defendants Thiam and Mathers.

       217.     The January Supplement states:

       We expect to hedge our obligations relating to the ETNs by purchasing or selling
       short the underlying futures, listed or over-the-counter options, futures contracts,
       swaps, or other derivative instruments relating to the applicable underlying Index,
       the VIX Index, the S&P 500® Index, the component securities of the S&P 500®
       Index, or the underlying futures, or other instruments linked to the applicable
       underlying Index, certain exchange traded notes issued by Credit Suisse, the VIX
       Index, the S&P 500® Index, the component securities of the S&P 500® Index, or
       the underlying futures, and adjust the hedge by, among other things, purchasing or
       selling any of the foregoing, at any time and from time to time, and to unwind the
       hedge by selling any of the foregoing, perhaps on or before the applicable Valuation
       Date. We, our affiliates, or third parties with whom we transact, may also enter into,
       adjust and unwind hedging transactions relating to other securities whose returns
       are linked to the applicable underlying Index. Any of these hedging activities may
       adversely affect the level of the applicable underlying Index — directly or
       indirectly by affecting the price of the underlying futures or listed or over-the-
       counter options, futures contracts, swaps, or other derivative instruments relating
       to the applicable underlying Index, the VIX Index, the S&P 500® Index, the
       component securities of the S&P 500® Index, or the underlying futures — and
       therefore the market value of your ETNs and the amount we will pay on your ETNs
       on the relevant Early Redemption Date, Acceleration Date or the Maturity Date. It
       is possible that we, our affiliates, or third parties with whom we transact could
       receive substantial returns with respect to these hedging activities while the value
       of your ETNs decline or become zero. Any profit in connection with such hedging


                                                62
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page85
                                                                 68ofof102
                                                                        100



       activities will be in addition to any other compensation that and our affiliates
       receive for the sale of the ETNs, which may create an additional incentive to sell
       the ETNs to you.

       We, our affiliates, or third parties with whom we transact may also engage in
       trading in the underlying futures, or listed or over-the-counter options, futures
       contracts, swaps, or other derivative instruments relating to the applicable
       underlying Index, the VIX Index, the S&P 500® Index, the component securities
       of the S&P 500® Index, or the underlying futures, or instruments whose returns are
       linked to the applicable underlying Index, certain exchange traded notes issued by
       Credit Suisse, or the underlying futures or listed or over-the-counter options, futures
       contracts, swaps, or other derivative instruments relating to the applicable
       underlying Index, the VIX Index, the S&P 500® Index, the component securities
       of the S&P 500® Index, or the underlying futures for our or their proprietary
       accounts, for other accounts under our or their management or to facilitate
       transactions, including block transactions, on behalf of customers. Any of these
       activities could adversely affect the level of the applicable underlying Index —
       directly or indirectly by affecting the price of the underlying futures or listed or
       over-the-counter options, futures contracts, swaps, or other derivative instruments
       relating to the applicable underlying Index, the VIX Index, the S&P 500® Index,
       the component securities of the S&P 500® Index, or the underlying futures — and,
       therefore, the market value of your ETNs and the amount we will pay on your ETNs
       on the relevant Early Redemption Date, Acceleration Date or the Maturity Date.
       We may also issue, and we, our affiliates, or third parties with whom we transact
       may also issue or underwrite, other ETNs or financial or derivative instruments
       with returns linked to changes in the level of the applicable underlying Index or the
       underlying futures or listed or over-the-counter options, futures contracts, swaps,
       or other derivative instruments relating to the applicable underlying Index, the VIX
       Index, the S&P 500® Index, the component securities of the S&P 500® Index, or
       the underlying futures. By introducing competing products into the marketplace in
       this manner, we, our affiliates, or third parties with whom we transact could
       adversely affect the market value of your ETNs and the amount we will pay on your
       ETNs on the relevant Early Redemption Date, Acceleration Date or the Maturity
       Date.

       218.    The foregoing statements in paragraph 217 were false and misleading and omitted

the following material facts. At the time the foregoing statements were made, the Credit Suisse

Defendants knew that during the next VIX spike—which the Credit Suisse Defendants knew was

certain to occur— the Credit Suisse Defendants planned to profit from their hedging and trading

activity in the underlying futures and other instruments by creating a liquidity squeeze in the VIX

futures market that would inflate the value of VIX futures, thereby wiping out the value of XIV



                                                 63
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page86
                                                                 69ofof102
                                                                        100



and triggering an Acceleration Event. At the time the foregoing statements were made, the Credit

Suisse Defendants had designed the product to fail during the next VIX spike by continuing to

issue additional XIV notes despite knowing that such growth would exacerbate liquidity issues in

the VIX futures market known to the Credit Suisse Defendants, and that the Credit Suisse

Defendants would profit from the resulting collapse of XIV by pocketing the difference in the

purchase price of the XIV notes and the redemption value after the Credit Suisse Defendants

announced an Acceleration Event.

       219.    The January Supplement also states:

       There may be conflicts of interest between you, us, the Redemption Agent, and the
       Calculation Agents

       ...

       As noted above, we, our affiliates, or third parties with whom we transact, including
       JHD, may engage in trading activities related to the applicable underlying Index,
       the VIX Index, the S&P 500® Index, the component securities of the S&P 500®
       Index, or the underlying futures or listed or over-the-counter options, futures
       contracts, swaps, or other instruments linked to the applicable underlying Index,
       certain exchange traded notes issued by Credit Suisse, the VIX Index, the S&P
       500® Index, the component securities of the S&P 500® Index, or the underlying
       futures. These trading activities may present a conflict between your interest in
       your ETNs and the interests we, our affiliates, or third parties with whom we
       transact, including JHD, will have in our or their proprietary accounts, in
       facilitating transactions, including block trades, for our or their customers and
       in accounts under our or their management. These trading activities, if they
       influence the level of the applicable underlying Index, could be adverse to your
       interests as a beneficial owner of your ETNs.

(Emphasis added).

       220.    The bold and italicized statements in paragraph 219 were false and misleading and

omitted material facts concerning the conflict between XIV investors’ interests and those of Credit

Suisse. At the time the foregoing statements were made, the Credit Suisse Defendants knew with

certainty that their trading activities in VIX futures presented a conflict of interest in XIV that was




                                                  64
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page87
                                                                 70ofof102
                                                                        100



adverse to the interests of XIV’s investors, because the Credit Suisse Defendants knew: (1) that

during the next VIX spike—which the Credit Suisse Defendants knew was certain to occur—the

Credit Suisse Defendants planned to profit from their hedging and trading activity in the

underlying futures and other instruments by creating a liquidity squeeze in the VIX futures market

that would inflate the value of VIX futures, thereby wiping out the value of XIV and triggering an

Acceleration Event.; and (2) the Credit Suisse Defendants had designed the product to fail during

the next VIX spike by continuing to issue additional XIV notes despite knowing that such growth

would exacerbate known liquidity issues in the VIX futures market, and that the Credit Suisse

Defendants would profit from the resulting collapse of XIV by pocketing the difference in the

purchase price of the XIV notes and the redemption value after the Credit Suisse Defendants

announced an Acceleration Event.

       221.    The January Supplement also states the following regarding XIV’s Intraday

Indicative Value

       The “Intraday Indicative Value” for each series of ETNs is designed to
       approximate the economic value of such series of ETNs at a given time. It is
       calculated using the same formula as the Closing Indicative Value, except that
       instead of using the closing level of the applicable underlying Index, the calculation
       is based on the most recent intraday level of such Index at the particular time. The
       Intraday Indicative Value of the ETNs will be calculated every 15 seconds on
       each Index Business Day during the period when a Market Disruption Event has
       not occurred or is not continuing and disseminated over the Consolidated Tape,
       or other major market data vendor.

       ...

       The value of each Index will be published by Bloomberg in real time and after the
       close of trading on each Index Business Day . . . The intraday level of each of the
       Indices is calculated in real time by S&P on each S&P 500 VIX Futures Business
       Day . . . applying real time prices of the relevant VIX futures contracts.
       ...

       Investors can compare the trading price of the ETNs (if such concurrent price is
       available) against the Intraday Indicative Value to determine whether the ETNs



                                                65
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page88
                                                                 71ofof102
                                                                        100



       are trading in the secondary market at a premium or a discount to the economic
       value of the ETNs at any given time.

(Emphasis added).

       222.    The Credit Suisse Defendants knew or recklessly disregarded that the bold and

italicized statements in paragraph 221 regarding XIV’s Intraday Indicative Value approximating

the economic value of XIV, being calculated every 15 seconds based on real-time prices of the

relevant VIX futures contracts, and investors’ ability to compare the trading price of XIV against

the Intraday Indicative Value at any given time became false and misleading and omitted material

facts when the Calculation Agents failed to update XIV’s Intraday Indicative Value between

4:09:48 p.m. and 5:09:04 p.m. on February 5, 2018. During this time, the Credit Suisse Defendants

had a duty to update the statements rendered false and misleading and Janus had a duty to publish

accurate and timely Intraday Indicative Values.

       223.    The January Supplement further states:

       Daily rebalancing of the Indices may impact trading in the underlying futures
       contracts

       The daily rebalancing of the futures contracts underlying the Indices may cause the
       Issuer, our affiliates, or third parties with whom we transact to adjust their hedges
       accordingly. The trading activity associated with these hedging transactions will
       contribute to the trading volume of the underlying futures contracts and may
       adversely affect the market price of such underlying futures contracts and in turn
       the level of the applicable underlying Index.

(Emphasis added).
 
       224.    The January Supplement additionally states:

       Daily rebalancing of the leverage amount may impact trading in the
       underlying futures contracts

       The daily rebalancing of the leverage amount of each ETN back to its target may
       cause us, our affiliates, or third parties with whom we transact to adjust their hedges
       accordingly. The trading activity associated with these hedging transactions will


                                                  66
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page89
                                                                 72ofof102
                                                                        100



       contribute to the trading volume of the underlying futures and may adversely
       affect the market price of such underlying futures.

(Emphasis added).
 
       225.    The foregoing statements in paragraphs 223 and 224 were false and misleading and

omitted material facts concerning the known effect of Credit Suisse’s hedging transactions during

the next volatility spike. At the time the foregoing statements were made, the Credit Suisse

Defendants knew that during the next VIX spike—which the Credit Suisse Defendants knew was

certain to occur— the Credit Suisse Defendants planned to hedge their significant exposure in XIV

notes, resulting in a liquidity squeeze in the VIX futures market. The Credit Suisse Defendants

also knew that this liquidity squeeze would consequently increase the value of the SPVXSP,

resulting in significant losses to investors by not only wiping out the value of the XIV notes, but

by also causing an Acceleration Event. Furthermore, at the time the foregoing statements were

made, the Credit Suisse Defendants knew or recklessly disregarded that XIV would fail during the

next VIX spike and that their continued issuance of additional XIV notes would contribute to

XIV’s failure by exacerbating liquidity issues in the VIX futures. By failing to disclose to investors

the certainty of these events upon the next volatility spike, these statements were rendered false

and/or materially misleading.

       226.    Moreover, the January Supplement states:

                 SUPPLEMENTAL USE OF PROCEEDS AND HEDGING
               We intend to use the net proceeds from this offering for our general
       corporate purposes, which may include the refinancing of our existing indebtedness
       outside Switzerland. We may also use some or all of the net proceeds from this
       offering to hedge our obligations under the ETNs of the applicable series.
               One or more of our affiliates before and following the issuance of the ETNs
       of any series may acquire or dispose of the futures contracts underlying the
       applicable Index, or listed or over-the-counter options contracts in, or other
       derivatives or synthetic instruments related to, the applicable underlying Index or
       the S&P 500® Index or the VIX Index to hedge our obligations under the ETNs of
       such series. In the course of pursuing such a hedging strategy, the price at which


                                                 67
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page90
                                                                 73ofof102
                                                                        100



       such positions may be acquired or disposed of may be a factor in determining the
       levels of the applicable underlying Index. Although we and our affiliates have no
       reason to believe that our or their hedging activities will have a material impact
       on the level of the applicable underlying Index, there can be no assurance that
       the level of the applicable underlying Index will not be affected.

(Emphasis added).
 
       227.    The foregoing bold and italicized statements above in paragraph 226 were false and

misleading because the Credit Suisse Defendants knew that, during the next VIX volatility spike,

their hedging activities would have a material impact on the SPVXSP. Specifically, the Credit

Suisse Defendants knew that during the next VIX spike—which the Credit Suisse Defendants

knew was certain to occur—they planned to hedge Credit Suisse’s significant exposure in XIV

notes, resulting in a liquidity squeeze in the VIX futures market. The Credit Suisse Defendants

also knew that this liquidity squeeze would consequently inflate the value of VIX futures, and

increase the value of the SPVXSP, resulting in significant losses to investors by not only wiping

out the value of the XIV notes due to their innate inverse nature, but by also causing an

Acceleration Event.

       228.    Furthermore, at the time the foregoing statements were made, the Credit Suisse

Defendants knew or recklessly disregarded that XIV would fail during the next VIX spike and that

their continued issuance of additional XIV notes would contribute to XIV’s failure by exacerbating

liquidity issues in the VIX futures. By failing to disclose to investors the certainty of these events

upon a volatility spike, these statements were rendered false and/or materially misleading.

Furthermore, the Credit Suisse Defendants’ statements concerning their opinions and beliefs that

they “have no reason to believe that their hedging activities will have a material impact” were

materially false and misleading as they were not honestly believed, lacked a reasonable basis, and




                                                 68
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page91
                                                                 74ofof102
                                                                        100



misrepresented and failed to disclose the known or recklessly disregarded aforementioned adverse

effects of Credit Suisse’s hedging activities during the next volatility spike.

          Q.     Additional Allegations of Defendants’ Scienter

          229.   The Credit Suisse Defendants, Janus, and JIC all knew or recklessly disregarded

that the Flatline Value was materially false and/or misleading within seconds after its issuance.

          230.   Credit Suisse’s entity, CSI, and Janus’s entity, JIC, were the Calculation Agents

responsible for calculating and disseminating the Intraday Indicative Values and determining

whether a Market Disruption Event was occurring or had occurred. As such, they were not only

intimately familiar with the calculation of the Intraday Indicative Values, but were also

instrumental in all parts of XIV’s functioning including the calculation and dissemination of these

values.

          231.   The XIV was a product created and marketed by Janus. As previously discussed,

Janus through its entities, JIC and JHD, was intimately involved in marketing XIV, placing XIV

notes, and undertaking the duties and responsibilities of the Calculation Agents. As such, Janus

was intimately aware of all aspects of XIV.

          232.   Given that the January Supplement states that “JIC or its affiliate is responsible for

computing and disseminating the Intraday Indicative Value,” JIC knew that at the time the

Calculation Agents stopped updating the Intraday Indicative Value that it would be materially false

and/or misleading at each 15-second interval thereafter until an accurate value was disseminated.

          233.   Janus, by owning and controlling JIC, was in possession of real-time information

concerning the inputs necessary to compute the Intraday Indicative Value. Given its role as a

Calculation Agent, JIC had access to this information and knew, or at minimum, recklessly

disregarded, that the Flatline Value was false. As the owner and controlling entity of JIC, Janus

knew or recklessly disregarded the falsity or misleading nature of the Flatline Value.


                                                  69
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page92
                                                                 75ofof102
                                                                        100



       234.     Moreover, the January Supplement states that other than limited circumstances, all

decisions would be made jointly by the Calculation Agents. As stated in the January Supplement:

       JIC will have the sole ability to calculate and disseminate the Closing Indicative
       Value, make determinations regarding an Index Business Day, and determinations
       of splits and reverse splits. All other determinations will be made by the
       Calculation Agents jointly.

(Emphasis added).

       235.     As such, CIS and JIC would be involved in any decision not to update the Intraday

Indicative Value or to make the determination that a Market Disruption Event was occurring or

had occurred.

       236.     As entities owned and operated by Credit Suisse and Janus, respectively, CIS and

JIC knew or recklessly disregarded that the Intraday Indicative Value was not being updated the

materially false and / or misleading Flatline Value.

       237.     Additionally, Credit Suisse is a sophisticated global financial institution that issued

XIV, and was familiar with all aspects of XIV. This familiarity is further established by the content

of the January Supplement.

       238.     In the January Supplement, Credit Suisse repeatedly stated that it may hedge its

exposure to XIV. Notably and importantly, Credit Suisse was not “materially impacted” by the

events of February 5, 2018, and actually profited from its positions. Given that investors lost

significant amounts of money during the time the Intraday Indicative Value was not updating, the

fact that Credit Suisse profited from the same events indicates that Credit Suisse knew or recklessly

disregarded that the Flatline Value issued on behalf of its XIV was false 15 seconds immediately

after its issuance, and was false at each 15-second interval until the Intraday Indicative Value

began updating at 5:09:05 p.m.




                                                  70
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page93
                                                                 76ofof102
                                                                        100



       239.    Moreover, Credit Suisse, as alleged herein, was actively trading in the after-hours

market the very same futures that impacted the SPVXSP. Given Credit Suisse’s own trades and

the information that it receives as a sophisticated financial institution and market participant, it

knew or recklessly disregarded the falsity of the Flatline Value.

       240.    Specifically, Credit Suisse knew of the extreme departure in volatility on February

5, 2018. Given volatility’s import to XIV, its hedging positions, and its other investments and

books, Credit Suisse was closely following the volatility in the market and the financial

instruments derived therefrom. Furthermore, Credit Suisse was closely tracking its own liabilities

and hedges related to XIV as the events transpired throughout the trading day and in afterhours

trading. Simply put, even if Credit Suisse did not know that the Flatline Value being disseminated

in the market was false and/or misleading as a result of it being quoted as the current Intraday

Indicative Value posted in the market, Credit Suisse recklessly disregarded this information.

       241.    Moreover, Credit Suisse, as the owner of its affiliate and major subsidiary, CIS,

was receiving real-time information concerning the inputs necessary to compute the Intraday

Indicative Value. Given its role as a Calculation Agent, CIS had access to this information and

knew, or at minimum, recklessly disregarded that the Flatline Value was false. Even if it was JIC

that ran the Flatline Value calculation and issued the information to the market, as a Calculation

Agent, CIS would have had access to the relevant underlying financial information and would rely

upon it making determinations as a Calculation Agent, such as if a Market Disruption Event was

occurring or had occurred. Because both Calculation Agents would have to make the determination

to stop updating the Intraday Indicative Value and to leave the Flatline Value posted, each of the

Calculation Agents made the materially false and/or misleading Flatline Value statement at each




                                                71
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page94
                                                                 77ofof102
                                                                        100



15-second interval after its initial posting. Therefore, at a minimum, Credit Suisse and CIS

recklessly disregarded that the Flatline Value was materially false and/or misleading.

       242.    Alternatively, to the extent the Calculation Agents determined that a Market

Disruption Event occurred or was continuing, as discussed above, the omission of this language

rendered the Flatline Value misleading.      As stated in the January Supplement, it was the

Calculation Agents’ role to determine if such a Market Disruption Event occurred. As stated in

the January Supplement, “The Calculation Agents for your ETNs will have discretion in making

various determinations that affect your ETNs, including . . . the occurrence and effects of an

Acceleration Event and the existence and effects of Market Disruption Events.” Thus, if the

Intraday Indicative Value stopped updating because the Calculation Agents jointly determined a

Market Disruption Event was occurring, the Calculation Agents knew and/or recklessly

disregarded that the Flatline Value was materially false and/or misleading every 15 seconds that it

was posted as the current value with no disclosure to the market that a Market Disruption Event

was occurring or, alternatively, that the Flatline Value should not be relied upon. JIC, CIS, Credit

Suisse and Janus each knew or recklessly disregarded that the Flatline Value was materially false

and/or misleading, and are therefore liable for such misstatements.

       243.    The Credit Suisse Defendants also knew, or at the very least recklessly disregarded,

that the statements set forth above in the January Supplement were materially false and/or

misleading.

       244.    As members of the CARMC, Defendants Thiam and Mathers knew of the previous

liquidity issues in the end-of-day VIX futures market after sharp VIX spikes. Defendant Mathers,

who has been CFO, and thus on the CARMC and head of the VARMC, since 2010, specifically

had knowledge of, or at the very least recklessly disregarded, the liquidity issues arising during




                                                72
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page95
                                                                 78ofof102
                                                                        100



the August 2011, August 2015, and June 2016 VIX spikes. Defendant Thiam, who has been CEO

since July 1, 2015, specifically had knowledge of, or at the very least recklessly disregarded, the

liquidity issues arising during the August 2015 and June 2016 VIX spikes.

       245.    Both Thiam and Mathers, by virtue of their positions as CEO and CFO,

respectively, knew (1) of the July 2016 Announcement regarding Credit Suisse’s ability to demand

swaps in exchange for sales of XIV notes to meet its hedging strategy, and (2) that the reason for

the July 2016 Announcement was because of the liquidity issues experienced during the previous

VIX spikes. Further, Thiam and Mathers knew of the July 2016 Announcement and the reasons

for the announcement by virtue of their roles on the CARMC, which specifically was tasked with

recommending risk limits for Credit Suisse and allocating divisional risk limits for the asset class

containing XIV.

       246.    By virtue of their roles on the CARMC, Defendants Thiam and Mathers also knew,

or at the very least recklessly disregarded, that XIV had grown far too large to be adequately

hedged by the underlying VIX futures market, and that Credit Suisse’s hedging activities during

the next VIX spike would cause XIV to collapse. According to its 2016 Annual Report, Credit

Suisse “estimate[d] losses associated with unusually severe market movements,” “including

stressed VaR, position risk and scenario analysis.” As head of the VARMC, Defendant Mathers

specifically knew, or at least recklessly disregarded, that XIV’s VaR exceeded the maximum VaR

for Credit Suisse’s entire equities asset class.      As the CEO of Credit Suisse, Thiam was

immediately notified of any breach of risk limits.

       247.    Thiam’s response to nearly $2 billion in investor losses further supports his scienter.

Defendant Thiam stated: “Really it’s a matter for regulators whether they need to stop retail




                                                 73
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page96
                                                                 79ofof102
                                                                        100



investors from investing in [products like XIV].”29 In other words, Thiam knew he was selling a

dangerous product that was structured and being used in a manner at odds with Credit Suisse’s

characterizations, but saw no problem in profiting at investors’ expense.

       248.    Indeed, Thiam actively attempted to conceal the fraud through a series of evasive

explanations. On February 14, 2018, Defendant Thiam stated that Credit Suisse closed XIV

because “there is no prospect of recovery. . . . Once you hit that bottom, the structure of the

product means there is no recovery.”30 But this was patently false. Had Credit Suisse not

liquidated XIV, its value would have stabilized rapidly. By March 6, 2018, XIV would have been

worth approximately $30.88. Instead, Credit Suisse paid investors $5.99 per share based on XIV’s

Closing Indicative Value on February 15, 2018—80.6% less.

       249.    On February 14, 2018, Defendant Thiam was interviewed by Bloomberg, and stated

that, with respect to XIV, the decision to announce an Acceleration Event “was actually to protect

investors. The product stopped trading, it was quasi-impossible to price, and we needed to give

certainty to the market at the market open. So before the morning—and we went through a long

process, we don’t make these decisions lightly, there are people involved from every aspect of the

business, from compliance to the front office—and they collectively—I don’t make these types of

decisions—they collectively reached a decision which was in the interest of investors, which was

to close it. But there are quite a few products like that in the market, because they serve a useful

purpose. They allow market participants to manage their risk better.”31




29
   https://www.cnbc.com/2018/03/19/credit-suisse-vix-etn-lawsuits-tidjane-thiam-says-bank-not-
at-fault.html
30
   https://www.bloomberg.com/news/articles/2018-02-14/credit-suisse-s-thiam-warns-volatility-
is-a-double-edged-sword.
31
   Id.

                                                74
      Case
       Case1:18-cv-02268-AT-SN
            2:18-cv-00615-AKK Document
                               Document44
                                        82 Filed
                                            Filed12/04/18
                                                  08/20/18 Page
                                                            Page97
                                                                 80ofof102
                                                                        100



       250.    These assertions, too, were patently false, further supporting Thiam was actively

concealing that the real reason to announce an Acceleration Event was for Credit Suisse to profit

at its investors’ expense. XIV had not “stopped trading.” To the contrary, investors bought

approximately $700 million in XIV notes during aftermarket trading on February 5, 2018. Nor

was XIV “quasi-impossible to price.” Neither Credit Suisse nor Janus offered any explanation for

the freeze in updating XIVIV on February 5, 2018. To the extent the freeze occurred because XIV

became “quasi-impossible to price,” this was due to Credit Suisse’s own actions. In any event, the

liquidity squeeze it engineered rapidly subsided and XIVIV began to update again beginning at

5:09:05 p.m., so Thiam’s claim that Credit Suisse closed XIV on February 6 because it was “quasi-

impossible to price” for an hour on February 5 simply makes no sense.

       251.    Finally, in view of Credit Suisse’s hundreds of millions in profit and investors’ $1.8

billion loss, the decision to close XIV was clearly not “in the interest of investors,” but rather it

was in Credit Suisse’s interest to announce the Acceleration Event to lock in the lowest possible

redemption value on XIV notes. Had Credit Suisse acted in the “interests of investors,” it could

have alerted them of an Acceleration Event as early as 4:09:48 p.m. on February 5, halted trading

at that time, halted trading as soon as it knew at 4:10 p.m. that XIVIV was failing to update in real

time, notified investors XIVIV was inaccurate, or, alternatively, notified investors that the

Calculation Agents had determined a Market Disruption Event had occurred. The deceptive nature

of Defendant Thiam’s post hoc explanations supports his concealment of the fraud.




                                                 75
       Case
        Case1:18-cv-02268-AT-SN
             2:18-cv-00615-AKK Document
                                Document44
                                         82 Filed
                                             Filed12/04/18
                                                   08/20/18 Page
                                                             Page98
                                                                  81ofof102
                                                                         100



         252.     During the same February 14, 2018 Bloomberg interview, Thiam, alluding to his

three-year restructuring plan, stated that “there will be further cost cuts in the business this

year . . . .”32

         253.     On March 23, 2018, Defendant Thiam was awarded 9.7 million Swiss francs ($10.2

million) in compensation for 2017, “as his strategic shift toward managing money for wealthy

clients showed signs of paying off . . . .”33

         254.     On April 25, 2018, Thiam gave another interview to Bloomberg. He described his

three-year restructuring plan as: “this is the part we love and we want to grow” and “this is the

part we don’t want . . . and we said we will get rid of it, and that’s almost done.”

         255.     In July 2018, Credit Suisse made good on Thiam’s promise to continue cuts when

it announced the closing of two other VIX-related ETNs, VelocityShares VIX Medium Term ETN

(VIIZ) and VelocityShares Daily 2x VIX Medium Term ETN (TVIZ).34

         256.     Notably, the frauds alleged herein are consistent with Credit Suisse’s long history

of placing its own profits ahead of its investors. On January 28, 2017, the Department of Justice

(“DOJ”) announced a $5.28 billion settlement with Credit Suisse stemming from its sales of

residential mortgage-backed securities (“RMBS”).           The DOJ charged that Credit Suisse

disregarded its own risk controls and procedures so it could sell, at a significant profit, investments

it knew would fail. Principal Deputy Associate Attorney General Bill Baer stated that “Credit

Suisse claimed its mortgage backed securities were sound, but in the settlement announced today




32
   https://www.bloomberg.com/news/articles/2018-02-14/credit-suisse-s-thiam-warns-volatility-
is-a-double-edged-sword
33
   https://www.wsj.com/articles/credit-suisse-ceo-tidjane-thiam-was-paid-10-2-million-in-2017-
1521790615
34
   https://www.bloomberg.com/news/articles/2018-07-23/credit-suisse-closes-five-more-
volatility-oil-exchange-notes

                                                  76
         Case
          Case1:18-cv-02268-AT-SN
               2:18-cv-00615-AKK Document
                                  Document44
                                           82 Filed
                                               Filed12/04/18
                                                     08/20/18 Page
                                                               Page99
                                                                    82ofof102
                                                                           100



the bank concedes that it knew it was peddling investments containing loans that were likely to

fail[.]” More recently, in November 2017, the New York Department of Financial Services

announced it had fined Credit Suisse $135 million for its conduct in the foreign exchange business,

in which Credit Suisse undertook efforts “directed at maximizing profits or minimizing losses in

Credit Suisse’s trading book, to the detriment of customers and a competitive marketplace[.]” The

consent order is replete with evidence showing that Credit Suisse executives not only knew of, but

promoted front-running and the rejection of clients’ orders so that Credit Suisse could profit to the

detriment of its investors.

         R.     Loss Causation And Economic Loss

         257.   During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated and/or maintained the price of

XIV notes, and operated as a fraud or deceit on Class Period purchasers of XIV notes by failing to

disclose and misrepresenting the adverse facts detailed herein.             As Defendants’ prior

misrepresentations, omissions, and fraudulent conduct were disclosed and became apparent to the

market, the price of XIV declined significantly as the prior artificial inflation came out of XIV’s

price.

         258.   As a result of their purchases of XIV notes during the Class Period, Lead Plaintiffs

and the other Class members suffered economic loss, i.e. damages, under the federal securities

laws.

         259.   By concealing from investors the adverse facts detailed herein, Defendants

presented a misleading picture of the Bank’s interests in, and plans for, XIV. When the truth

about XIV was revealed to the market, the price of XIV declined significantly. This decline

removed the inflation from the price of XIV securities, causing real economic loss to investors

who had purchased XIV notes during the Class Period.


                                                 77
         Case
         Case 1:18-cv-02268-AT-SN
              2:18-cv-00615-AKK Document
                                  Document
                                         4482 Filed
                                                Filed
                                                    12/04/18
                                                      08/20/18 Page
                                                                Page100
                                                                     83 of
                                                                        of 102
                                                                           100



         260.   The economic loss, i.e. damages, suffered by Lead Plaintiffs and the other

Exchange Act Class members was a direct result of Defendants’ fraudulent scheme to artificially

inflate and/or maintain the price of XIV and the subsequent decline in the value of the notes when

Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

         261.   Furthermore, as alleged herein, during the Class Period, the Credit Suisse

Defendants engaged in practices intended to mislead investors by artificially affecting the prices

of XIV notes. The Credit Suisse Defendants employed devices, schemes, and artifices to defraud,

and/or engaged in acts, practices, and a course of business which operated as a fraud and deceit

upon the purchasers of XIV notes during the Class Period.

         262.   Lead Plaintiffs and the Exchange Act Class have suffered damages from the Credit

Suisse Defendants’ manipulative acts in that, in reliance on an assumption of an efficient market

free of manipulation, they purchased XIV notes. Lead Plaintiffs and the Exchange Act Class

would not have purchased XIV notes at the prices they paid, or at all, if they had been aware of

the Credit Suisse Defendants’ manipulative conduct which artificially affected the prices of XIV

notes.

         263.   As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiffs

and the other members of the Exchange Act Class suffered damages in connection with their

purchases of XIV notes during the Class Period.

         S.     Applicability Of Presumption Of Reliance—Fraud On The Market Doctrine
                And Affiliated Ute Allegations

         264.   Lead Plaintiffs are entitled to a presumption of reliance under Affiliated Ute

Citizens of Utah v. U.S., 406 U.S. 128 (1972), because the claims asserted herein against

Defendants are predicated in part upon material omissions of fact that Defendants had a duty to

disclose.



                                               78
      Case
      Case 1:18-cv-02268-AT-SN
           2:18-cv-00615-AKK Document
                               Document
                                      4482 Filed
                                             Filed
                                                 12/04/18
                                                   08/20/18 Page
                                                             Page101
                                                                  84 of
                                                                     of 102
                                                                        100



       265.    In the alternative, Lead Plaintiffs are entitled to a presumption of reliance on

Defendants’ material misrepresentations and omissions pursuant to the fraud-on-the-market

doctrine because, at all relevant times, the market for XIV notes was an efficient market for the

following reasons, among others:

                   a. XIV notes actively traded on the NASDAQ, a highly efficient, electronic
                      stock market;

                   b. As a regulated issuer, Credit Suisse filed periodic public reports with
                      NASDAQ;

                   c. Credit Suisse regularly communicated with public investors via established
                      market communication mechanisms, including regular disseminations of
                      press releases on the national circuits of major newswire services and other
                      wide-ranging public disclosures, such as communications with the financial
                      press and other similar reporting services; and

                   d. Credit Suisse and XIV were followed by securities analysts employed by
                      major brokerage firms who wrote reports which were distributed to the sales
                      force and certain customers of their respective brokerage firms. Each of
                      these reports was publicly available and entered the public marketplace.

       T.      No Safe Harbor

       266.    The statutory safe harbor applicable to forward-looking statements under certain

circumstances does not apply to any of the false and misleading statements pled in this

Consolidated Complaint.

       267.    Either the statements complained of herein were not forward-looking statements,

but rather were historical statements or statements of purportedly current facts and conditions at

the time the statements were made, or to the extent there were any forward-looking statements,

Credit Suisse’s verbal “Safe Harbor” warnings accompanying its oral forward-looking statements

issued during the Class Period were ineffective to shield those statements from liability.

       268.    To the extent that any of the false and misleading statements alleged herein can be

construed as forward-looking, those statements were not accompanied by meaningful cautionary



                                                79
             Case
             Case 1:18-cv-02268-AT-SN
                  2:18-cv-00615-AKK Document
                                      Document
                                             4482 Filed
                                                    Filed
                                                        12/04/18
                                                          08/20/18 Page
                                                                    Page102
                                                                         85 of
                                                                            of 102
                                                                               100



       language identifying important facts that could cause actual results to differ materially from those

       in the statements.

                 269.   To the extent that any of the false and misleading statements alleged herein can be

       construed as forward-looking, Defendants are liable for those false or misleading statements

       because, at the time each such statement was made, the speaker knew the forward-looking

       statement was false or misleading, and the forward-looking statement was authorized and/or

       approved by an executive officer of Credit Suisse who knew that the forward-looking statement

       was false. None of the historic or present tense statements made by Defendants were assumptions

       underlying or relating to any plan, projection, or statement of future economic performance, as

       they were not stated to be such assumptions underlying or relating to any projection or statement

       of future economic performance when made, nor were any of the projections or forecasts made by

       Defendants expressly related to, or stated to be dependent on, those historic or present tense

       statements when made.
Redacted
                 U.     Claims For Relief Under The Exchange Act

                                                 COUNT ONE
                              Violation of Section 10(b) of the Exchange Act and
                                   Rule 10b-5(b) Promulgated Thereunder
                            (Against the Credit Suisse Defendants, Janus, and JIC)

                 270.   Lead Plaintiffs repeat and re-allege the above paragraphs as though fully set forth

       herein.

                 271.   During the Class Period, the Credit Suisse Defendants, Janus, and JIC made, had

       authority over, or controlled the materially false and misleading statements specified above, which

       they knew or deliberately disregarded were misleading, in that they contained misrepresentations

       and failed to disclose material facts necessary in order to make the statements made, in light of the

       circumstances under which they were made, not misleading.



                                                        80
